Exhibit 10.1

 
=================================================================
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 


 
dated as of
 


 
August 31, 2012


 
By and Among
 


 
LHC GROUP, INC.,
 
a Delaware corporation
 
as Borrower
 


 
and
 


 
CAPITAL ONE, NATIONAL ASSOCIATION
 
as Administrative Agent
 


 
and
 


 
CAPITAL ONE, NATIONAL ASSOCIATION
 
JPMORGAN CHASE BANK, N.A.
 
COMPASS BANK
 
WHITNEY BANK

 
 
 

--------------------------------------------------------------------------------

 
and
 
REGIONS BANK
 
as Lenders
 


 
and
 


 
CAPITAL ONE, NATIONAL ASSOCIATION
 
as Sole Bookrunner and
 
Sole Lead Arranger
 


 
and
 


 
JPMORGAN CHASE BANK, N.A.
 
as Syndication Agent
 


 
and
 


 
Compass Bank
 
as Documentation Agent
 
=================================================================

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I
      DEFINITIONS AND ACCOUNTING TERMS       2     Section 1.1. Defined Terms 2
    Section 1.2. Accounting Terms   19        
ARTICLE II
       LINE OF CREDIT LOAN COMMITMENT     19      Section 2.1. The Line of
Credit   19      Section 2.2. Revolving Loans    19      Section 2.2.1.
Revolving Loans 19      Section 2.2.2. Letters of Credit      20    
 Section 2.2.3.  Procedures for Obtaining Letters of Credit         21    
 Section 2.2.4.  Manner and Notice of Borrowing Under the Line of Credit   21

 
 
 
i

--------------------------------------------------------------------------------

 


 
  Section 2.2.5.  Use of Proceeds      22     Section 2.2.6.  Several
Obligations     22     Section 2.3. Swing Line        22     Section 2.4.
Increase of the Line of Credit Loan Commitment      24
 
  Section 2.4.1 Requests for Increase      24       Section 2.4.2 Effectiveness
of Commitment Increase    24     Section 2.4.3 Confirmation of Commitment
Increase    25     Section 2.4.4 Adjustments of Commitments upon Effectiveness
of Increase 25         ARTICLE III       NOTES EVIDENCING THE LOANS            
26      Section 3.1. Notes       26      Section 3.1.1.  Form of Notes    26    
 Section 3.1.2.  Issuance of Additional Notes   26

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
  Section 3.1.3.  Payment of the Notes    26     Section 3.1.4.  Payment to the
Lenders         27     Section 3.1.5.  Sharing of Payments, Etc.     27    
Section 3.1.6.  Non-Receipt of Funds by the Agent        27
 
  Section 3.1.7.  Default of Any Lender      28          
ARTICLE IV
       INTEREST RATES      30     Section 4.1. Options       30    
Section 4.1.1.  Base Rate Loans       30     Section 4.1.2.  LIBOR Loans      31
    Section 4.2. Interest Rate Determination  31     Section 4.3. Conversion
Option    31

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
      CHANGE OF CIRCUMSTANCES       32     Section 5.1. Unavailability of Funds
or Inadequacy of Pricing      32     Section 5.2. Change in Laws             32
 
  Section 5.3. Increased Cost or Reduced Return     32      
Section 5.4. Breakage Costs      
34      Section 5.5. Discretion of Lender as to Manner of Funding        35    
Section 5.6. Foreign Lenders   35         ARTICLE VI         FEES 36    
 Section 6.1. Unused Fees        36



 
 
iv

--------------------------------------------------------------------------------

 


 
 
Section 6.2. Letter of Credit Fee
36         
ARTICLE VII
       CERTAIN GENERAL PROVISIONS 36            
Section 7.1. Payments
36     Section 7.2. No Offset, etc 37    
Section 7.3. Rate Management Transactions 
37      Section 7.4. Calculation of Fees   37        
ARTICLE VIII
      PREPAYMENTS  37        Section 8.1. Voluntary Prepayments     37    
 Section 8.2. Mandatory Prepayment Resulting from Overadvances  38        
ARTICLE IX  

 
 
 
v

--------------------------------------------------------------------------------

 


 
 
SECURITY FOR THE INDEBTEDNESS
38     Section 9.1. Security      38
 
      
ARTICLE X
             
CONDITIONS PRECEDENT 
38     Section 10.1. Condition Precedent to Effectiveness of this Agreement   
38    
Section 10.2. Conditions Precedent to all Revolving Loans      
39         
ARTICLE XI
      REPRESENTATIONS AND WARRANTIES 40    
Section 11.1. Corporate Authority of the Borrower   
40       Section 11.2. Financial Statements 41     Section 11.3. Litigation     
41     Section 11.4. Approvals   41     Section 11.5. Required Insurance 41    

 
 
 
vi

--------------------------------------------------------------------------------

 


 
 
Section 11.6. Licenses
41     Section 11.7. Adverse Agreements    41
 
  Section 11.8. Default or Event of Default   42     Section 11.9. Employee
Benefit Plans     42     Section 11.10. Investment Company Act  42    
Section 11.11. Intentionally Omitted     42     Section 11.12. Regulations X, T
and U 42    
Section 11.13. Location of Offices and Records 
42     Section 11.14. Information  42    
Section 11.15. Environmental Matters  
43       Section 11.16. Solvency of the Borrower    44     Section 11.17.
Governmental Requirements         44

                                                                                                           
 
 
vii

--------------------------------------------------------------------------------

 
 
 
Section 11.18. Authority of the Guarantor
44     Section 11.19.  Reliance on Representations and Warranties   45
 
     
ARTICLE XII
        AFFIRMATIVE COVENANTS  45     Section 12.1. Financial Statements; Other
Reporting Requirements   45      Section 12.2. Notice of Default; Litigation;
ERISA Matters         47     Section 12.3. Maintenance of Existence, Properties
and Liens   47     Section 12.4. Taxes   47     Section 12.5. Compliance with
Environmental Laws 48     Section 12.6. Further Assurances  49    
Section 12.7. Financial Covenants    
49            Section 12.8. Operations    50

 
 
viii

--------------------------------------------------------------------------------

 


 
 
Section 12.9. Change of Location     
50     Section 12.10. Employee Benefit Plans     50
 
  Section 12.11. Deposit and Operating Accounts     50     Section 12.12.
Intentionally Omitted      50     Section 12.13. Insurance          50    
Section 12.14. Subsidiaries  50     Section 12.15.  Collateral Documents    50  
 
Section 12.16.  Intentionally Omitted
50     Section 12.17.  Excluded Subsidiaries  50    
Section 12.18. Post-Closing Obligations 
51           
ARTICLE XIII
    51  NEGATIVE COVENANTS   

                                                                       
 
 
ix

--------------------------------------------------------------------------------

 


 
 
Section 13.1. Limitations on Fundamental Changes  
52     Section 13.2. Disposition of Assets    52
 
  Section 13.3. Intentionally Omitted  53     Section 13.4. Encumbrances;
Negative Pledge  53     Section 13.5. Debts         55    
Section 13.6. Investments, Loan and Revolving Loans 
56     Section 13.7. Intentionally Omitted 58    
Section 13.8. Transactions with Affiliates 
58     Section 13.9. Stock Repurchases 58        
ARTICLE XIV   
      
EVENTS OF DEFAULT 
58      Section 14.1. Events of Default 58

 
 
 
x

--------------------------------------------------------------------------------

 


 
 
Section 14.2. Waivers  
61    
Section 14.3. After Event of Default; Collections 
61
 
     
ARTICLE XV
      THE AGENT AND THE LENDERS 63        Section 15.1. Appointment and
Authorization 63     Section 15.2. Intentionally Omitted  63     Section 15.3.
Consultation with Counsel  64     Section 15.4. Documents 64     Section 15.5.
Resignation or Removal of Agent 64     Section 15.6. Responsibility of Agent 64
    Section 15.7. Independent Investigation   66     Section 15.8.
Indemnification  66

 
 
 
xi

--------------------------------------------------------------------------------

 
 
 
 
Section 15.9. Benefit of Article XV
67    
Section 15.10. Pro Rata Treatment   
67
 
  Section 15.11. Intentionally Omitted  67     Section 15.12. Other
Financings    67     Section 15.13. Interests of the Lenders   67    
Section 15.14. Investments   68        
ARTICLE XVI
      MISCELLANEOUS 68     Section 16.1. No Waiver; Modification in Writing 68  
  Section 16.2. Addresses for Notices  68     Section 16.3. Fees and Expenses 
71



 
 
xii

--------------------------------------------------------------------------------

 


 
 
Section 16.4. Right of Set-off   
71     Section 16.5. Waiver of Marshaling      71
 
  Section 16.6. Governing Law       71     Section 16.7. Consent to Loan
Participation     71     Section 16.8. Intentionally Omitted 72    
Section 16.9. Permitted Assignment 
72     Section 16.10. Indemnity 73    
Section 16.11. Maximum Interest Rate   
74    
Section 16.12. Waiver of Jury Trial; Submission to Jurisdiction
74    
Section 16.13. Severability
75       Section 16.14. Headings  75

 
 
 
xiii

--------------------------------------------------------------------------------

 


 
 
Section 16.15. Confidentiality   
75     Section 16.16. Prior Revolving Note     76      Section 16.17.
Replacement of Lenders      76



 
SCHEDULES
 


 
Schedule 1.1(a )          Excluded Subsidiaries
 


 
Schedule 1.1(b)           Guarantors
 


 
Schedule 6                   Designated Fee Account
 


 
Schedule 11.3              Litigation
 


 
Schedule 12.18            Post-Closing Obligations
 


 
Schedule 13.4              Encumbrances
 


 
Schedule 13.5              Existing Indebtedness
 


 
Schedule 13.6              Existing Investments
 
 
 
xiv

--------------------------------------------------------------------------------

 

Schedule 13.8              Transactions with Affiliates

 
 
xv

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
August 31, 2012, is by and among LHC GROUP, INC., a Delaware corporation (the
“Borrower”), the LENDERS, and CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association, individually as a Lender and as Administrative Agent,
CAPITAL ONE, NATIONAL ASSOCIATION, as sole bookrunner and sole lead arranger,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, and COMPASS BANK, as
Documentation Agent.
 
RECITALS:
 
A.           The Borrower, Capital One, National Association, individually as a
Lender and as Administrative Agent, and JPMorgan Chase Bank, N.A., as a Lender,
are the parties to that certain Second Amended and Restated Credit Agreement
dated as of October 12, 2010, as amended by that certain First Amendment thereto
dated October 29, 2010, that certain Second Amendment thereto dated September,
28, 2011, that certain Third Amendment thereto dated September 28, 2011, and
that certain Fourth Amendment thereto dated December 8, 2011 (as so amended, the
“Original Agreement”), pursuant to which Lenders extended to Borrower a
revolving line of credit in the total maximum aggregate principal amount of
$75,000,000.00.
 
B.           The Borrower has requested that the Line of Credit Loan Commitment
be renewed and increased to a maximum total aggregate principal amount of
$100,000,000.00, and that certain other changes be made to the Original
Agreement.
 
C.           Subject to the terms and conditions of this Agreement, the Agent
and Lenders have agreed to renew and increase the Line of Credit Loan Commitment
in the maximum total aggregate principal amount of $100,000,000.00.
 
D.           As of the date of this Agreement, the Lenders are JPMorgan Chase
Bank, N.A., BBVA Compass, N.A., Whitney Bank, Regions Bank and Capital One,
National Association.
 
E.           To evidence the renewed and increased Line of Credit Loan
Commitment, the new Lenders, and certain other changes to the Original
Agreement, the parties desire to amend and restate the Original Agreement in its
entirety.
 
Now therefore, in consideration of the premises, the parties do hereby amend and
restate the Original Agreement in its entirety as follows:

 
 
Page 1

--------------------------------------------------------------------------------

 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS


 
Section 1.1.  Defined Terms.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Acquisition” shall mean any transaction or series of related transactions with
the same seller, consummated on or after the date hereof, by which the Borrower
or any Subsidiary directly or indirectly, (i) acquires a majority voting
interest in any active business, or all or substantially all of the assets of
any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person having at
least a majority of combined voting power of the then outstanding securities or
other ownership interests of such Person.
 
“Agent” shall mean Capital One, National Association in its capacity as
contractual, administrative, and collateral representative of the Lenders
pursuant to Article XV, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article XV.
 
“Agreement” shall mean this Third Amended and Restated Credit Agreement, as the
same may from time to time be amended, modified, supplemented, and/or restated
and in effect from time to time.
 
“Base Rate” shall mean the base rate of interest established from time to time
by The Wall Street Journal, as the “prime” lending rate on corporate loans
posted by at least seventy-five percent (75%) of the nation’s thirty largest
banks, and which is not necessarily the lowest rate charged by any of the
Lenders, such rate to be adjusted automatically on and as of the effective date
of any change in such Base Rate.
 
“Base Rate Interest Period” shall mean, with respect to any Base Rate Loan, the
period ending on the last Business Day of each month, provided, however, if any
Base Rate Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date.
 
“Base Rate Loans” shall mean any Loan during any period which bears interest
based upon the Base Rate.


 
 
Page 2

--------------------------------------------------------------------------------

 
“Base Rate Margin” shall mean, with respect to each Base Rate Loan:

 
(i)         1.00% per annum if the Leverage Ratio is less than 1.00 to 1.0;
 
 
(ii)         1.25% per annum if the Leverage Ratio is greater than or equal to
1.00 to 1.0 but less than 1.50 to 1.0; or
 
 
(iii)         1.50% per annum if the Leverage Ratio is greater than or equal to
1.50 to 1.0.

 
The Base Rate Margin shall be determined by the Agent from time to time, based
on the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 12.1(c).  Any adjustment to the
Base Rate Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 12.1(b), as of the date 60 days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 12.1(a), as of the date 90 days following the end of the last day of
the applicable fiscal year covered by such Compliance Certificate.  If the
Borrower fails to deliver a Compliance Certificate pursuant to Section 12.1(c),
the Base Rate Margin shall equal the percentage corresponding to item (iii) of
this definition until the date of the delivery of the required Compliance
Certificate.  As of the date hereof, and thereafter until changed as provided
above, the Base Rate Margin is determined based on item (iii) of this
definition.

 
 
“Borrower” shall mean  LHC Group, Inc., a Delaware corporation, together with
its successors and assigns.
 
 
“Borrowing Date” means the date elected by Borrower pursuant to Section 2.2.4.
hereof for a Revolving Loan.


 
 
Page 3

--------------------------------------------------------------------------------

 
“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks under the laws of the State of Louisiana or a day on which
national banks are authorized to be closed in Lafayette and/or New Orleans,
Louisiana.
 
“Capital Lease Obligations” means any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
 
“Capital One” means Capital One, National Association in its individual capacity
as a Lender, and its successors and assigns.
 
“Collateral” shall mean any interest in any kind of property or assets pledged,
mortgaged or otherwise subject to an Encumbrance in favor of the Agent for the
benefit of the Lenders pursuant to the Collateral Documents.
 
“Collateral Documents” shall collectively refer to any and all documents now or
hereafter in which an Encumbrance is created on any property of the Borrower or
of any other Person to secure payment of the Indebtedness (or any part thereof)
of the Borrower to the Lenders under this Agreement and the Notes, including the
Pledge Agreement and any joinder thereto executed by the Borrower and any
Guarantor.
 
“Commitments” shall mean collectively the Line of Credit Loan Commitments of
each Lender as specified on the signature page(s) of this Agreement or specified
in connection with an assignment made pursuant to Section 16.9 hereof.
 
“Commitment Percentage” shall mean for each Lender the percentage of the
Commitment of such Lender divided by the aggregate amount of all Commitments of
all Lenders.
 
“Compliance Certificate” shall have the meaning assigned to such term in
Section 12.1(c) of this Agreement.
 
“Consolidated Current Assets” shall mean the total of the Borrower’s
consolidated current assets determined in accordance with GAAP.
 
“Consolidated Current Liabilities” shall mean the total of the Borrower’s
consolidated current liabilities plus the existing outstanding balance under the
Line of Credit, determined in accordance with GAAP.


 
 
Page 4

--------------------------------------------------------------------------------

 
“Consolidated Net Worth” shall mean the total assets of the Borrower and its
Subsidiaries, plus all treasury stock repurchases, minus the total liabilities
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Debt” shall mean without duplication: (i) indebtedness for borrowed money;
(ii) the face amounts of all outstanding standby and commercial letters of
credit and bankers acceptances, matured or unmatured, issued on behalf
of  Borrower; (iii) guaranties of the Debt of any other Person, whether direct
or indirect, whether by agreement to purchase the indebtedness of any other
Person or by agreement for the furnishing of funds to any other Person through
the purchase or lease of goods, supplies or services (or by way of stock
purchase, capital contribution, advance or loan) in each case for the purpose of
paying or discharging the Debt of any other Person; and (iv) the present value
of all obligations for the payment of rent or hire of property of any kind (real
or personal) under leases or lease agreements required to be capitalized under
GAAP.
 
“Default” shall mean an event which with the giving of notice or the lapse of
time (or both) would constitute an Event of Default hereunder.
 
“Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within three (3) Business Days of the date required
to be funded by it hereunder; (b) notified the Borrower or the Agent in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement; (c) failed, within
three (3) Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit and
Swing Line Loans; (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless the subject of a good faith dispute;
or (e) either (i) become or is insolvent or has a parent company that has become
or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.


 
 
Page 5

--------------------------------------------------------------------------------

 
“Disposition” means any sale, transfer, lease, contribution, conveyance or other
disposition (including by way of merger) of, or the granting of options,
warrants or other rights to, any asset to any other Person (other than to the
Borrower or a Subsidiary) in one or a series of transactions.  The term
“Dispose” has a correlative meaning.
 
“Dollars” and “$” shall mean lawful money of the United States of America.

 
“EBITDA” shall mean, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, consolidated net income for such period
plus, without duplication and to the extent deducted in calculating consolidated
net income for such period, the sum of (a) consolidated interest expense for
such period, (b) the sum of federal, state, local and foreign income taxes
accrued or paid in cash during such period, (c) the amount of depreciation and
amortization expense deducted in determining consolidated net income, (d) any
extraordinary, unusual or non-recurring items reducing consolidated net income
for such period, (e) any extraordinary or non-recurring charges or losses
(including without limitation the cumulative effect of changes in GAAP and
impairment charges related to long-lived assets) of the Borrower and its
Subsidiaries which do not represent a cash item in such period or any future
period, (f) non-capitalized transaction costs for the negotiation and execution
of the Loan Documents, (g) non-cash gain or loss resulting from mark-to-market
of hedging positions, (h) non-cash compensation expense resulting from the grant
of stock options or similar rights to employees, officers or directors;
(i) charges attributable to events covered by insurance not to include any
related deductible; and (j) accruals and reserves required under GAAP in
connection with an Acquisition minus (a) any extraordinary, unusual or
non-recurring items increasing consolidated net income for such period, and
(b) any non-cash items increasing consolidated net income for such period.  All
non-recurring, extraordinary and/or unusual items included in the calculation of
EBITDA must be approved by the Borrower’s external auditor.  For the avoidance
of doubt, EBITDA for any applicable period of determination shall be calculated
on a pro forma basis to include EBITDA attributable to any Person, assets,
business or line of business acquired pursuant to any Acquisition during such
period and to exclude the EBITDA attributable to any Person, assets, business or
line of business sold, transferred or otherwise disposed of pursuant to any
Disposition during such period, in each case, in a manner reasonably determined
by the Borrower and supported by financial information and related calculations
in form and substance reasonably satisfactory to the Agent, as if such
Acquisition or Disposition, as the case may be, occurred on the first day of the
applicable period for which EBITDA is being calculated.
 
“Encumbrances” shall mean individually, collectively and interchangeably any and
all presently existing and/or future mortgages, liens, privileges, servitudes,
rights-of-way and other contractual and/or statutory security interests and
rights of every nature and kind that, now and/or in the future may affect the
property of Borrower or any part or parts thereof.


 
 
Page 6

--------------------------------------------------------------------------------

 
“Environmental Laws” shall mean any federal, state, local or tribal statute,
law, rule, regulation, ordinance, code, permit, consent, approval, license,
written policy or rule of common law now or hereafter in effect and in each case
as amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, injunction, consent decree or judgment, or
other authorization or requirement whenever promulgated, issued or modified,
including the requirement to register underground storage tanks, well plugging
and abandonment requirements, and oil and gas waste disposal requirements
relating to:
 
 
(i)         emissions, discharges, spills, migration, movement, releases or
threatened releases of pollutants, contaminants, Hazardous Materials, or
hazardous or toxic materials or wastes into or onto soil, land, ambient air,
surface water, ground water, watercourses, publicly owned treatment works,
drains, sewer systems, wetlands or septic systems;
 
 
(ii)         the use, treatment, storage, disposal, handling, manufacturing,
transportation, or shipment of Hazardous Materials or hazardous and/or toxic
wastes, material, products or by-products containing Hazardous Materials (or of
equipment or apparatus containing Hazardous Materials); or
 
 
(iii)         otherwise relating to pollution or the protection of human health
or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq., as amended, the Resource Conservation and Recovery Act, 42 U.S.C.
§§ 6901 et seq., as amended, the Hazardous Materials Transportation Act, 49
U.S.C. §§ 1801 et seq., as amended, the Clean Water Act, 33 U.S.C. §§ 1251 et
seq., as amended, the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.,
as amended, the Clean Air Act, 42 U.S.C. §§ 7401 et seq., as amended, the
federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended, the
Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq., as amended, the Atomic
Energy Act, 42 U.S.C. §§ 2011 et seq., as amended, the Natural Gas Pipeline
Safety Act of 1968, 49 U.S.C. § 1671 et seq., as amended, the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.C.S. §§ 136 et seq., as amended,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq., as
amended, and all comparable statutes of the State of Louisiana, and all
comparable local Governmental Requirements in such state.


 
 
Page 7

--------------------------------------------------------------------------------

 
“Environmental Liabilities” means with respect to any Person, any and all
liabilities, responsibilities, losses, sums paid in settlement of claims,
obligations, charges, actions (formal or informal), claims (including, without
limitation, claims for personal injury or for property damage), liens,
administrative proceedings, damages (including, without limitation, loss or
damage resulting from the occurrence of an Event of Default), punitive damages,
consequential damages, treble damages, penalties, fines, monetary sanctions,
interest, court costs, response and remediation costs, stabilization costs,
encapsulation costs, treatment, storage, or disposal costs, groundwater
monitoring or environmental sampling costs, other causes of action and any other
costs and expenses (including, without limitation, reasonable attorneys’,
experts’, and consultants’ fees, costs of investigation and feasibility studies
and disbursements in connection with any investigative, administrative or
judicial proceeding), whether direct or indirect, known or unknown, absolute or
contingent, past, present or future arising under, pursuant to or in connection
with any Environmental Law, or any other binding obligation of such Person
requiring abatement of pollution or protection of human health and the
environment.
 
“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or (ii) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Materials into the environment.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Event of Default” shall mean individually, collectively and interchangeably any
of the Events of Default set forth below in Section 14.1. hereof.
 
“Excluded Subsidiary” shall mean any entity listed on Schedule 1.1(a) and any
other Subsidiary in which the owner of the minority ownership interest in such
Subsidiary has not consented to the execution, delivery and performance of the
Guaranty by such Subsidiary; provided that the
 
Page 8

--------------------------------------------------------------------------------

 
Borrower shall have put forth reasonable efforts to obtain such consent.  All
Subsidiaries of an Excluded Subsidiary shall be deemed to be Excluded
Subsidiaries.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transaction with
members of the Federal Reserve System arranged by federal fund brokers on such
day, as published by the  Federal Reserve Bank of New York on the Business Day,
next succeeding such day; provided, however, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on the next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average of quotations for such Business Day on such transactions received by
the  Agent from three (3) federal funds brokers of recognized standing selected
by it.
 
“GAAP” shall mean, at any time, accounting principles generally accepted in the
United States as then in effect.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Governmental Requirement” shall mean any applicable state, federal or local
law, statute, ordinance, code, rule, regulation, order or decree.
 
“Guarantor” means individually and collectively, each entity set forth on
Schedule 1.1(b), and each of their respective successors and assigns, and any
future Subsidiary of Borrower that is not an Excluded Subsidiary.
 
“Guaranty” means that certain Third Amended and Restated Commercial Guaranty of
even date with this Agreement executed by each Guarantor in favor of the Agent
for the ratable benefit of the Lenders, as amended, supplemented and/or restated
from time to time and in effect, and any joinder to such Third Amended and
Restated Commercial Guaranty executed after the date of the Agreement by a
Subsidiary of the Borrower that is not an Excluded Subsidiary.
 
“Hazardous Materials” means (1) hazardous materials, hazardous wastes, and
hazardous substances including, but not limited to, those substances, materials
and wastes listed in the United States Department of Transportation Hazardous
Materials Table, 49 C.F.R. § 172.101, as amended, or listed by the federal
Environmental Protection Agency as hazardous substances under or pursuant to 40
C.F.R. Part 302, as amended, or substances, materials, contaminants or wastes
which are or become regulated under any Environmental Law, including without
 
Page 9

--------------------------------------------------------------------------------

 
limitation, those substances, materials, contaminants or wastes as defined in
the following statutes and their implementing regulations:  the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., as amended, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as amended, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., as amended, the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq., as amended, the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended,
the federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended,
the Occupational Safety and Health Act, 2 U.S.C. § 651 et seq., as amended, the
Safe Drinking Water Act, 42 U.S.C. §300f et seq., as amended and the Natural Gas
Pipeline Safety Act of 1968, 49 U.S.C. § 1671 et seq., as amended; (2) all
substances, materials, contaminants or wastes listed in all comparable statutes
of the States of Louisiana and Texas and in comparable local Requirements of Law
in such states; (3) acid gas, sour water streams or sour water vapor streams
containing hydrogen sulfide or other forms of sulphur, sodium hydrosulfide and
ammonia; (4) Hydrocarbons; (5) natural gas, synthetic gas, and any mixtures
thereof; (6) asbestos and/or any material which contains 1% or more, by weight,
of any hydrated mineral silicate, including but not limited to chrysotile,
amosite, crocidolite, tremolite, anthophylite and/or actinolite, whether friable
or non-friable; (7) PCB’s, or PCB containing materials or fluids; (8) radon;
(9) naturally occurring radioactive material, radioactive substances or waste;
(10) salt water and other oil and gas wastes and (11) any other hazardous or
noxious substance, material, pollutant, emission, or solid, liquid or gaseous
waste.
 
“Indebtedness” shall mean, at any time, all obligations, indebtedness, and
liabilities, whether now existing or arising in the future, of the Borrower to
the Lenders or any of them (or in the case of a Rate Management Transaction, any
affiliate thereof) pursuant to or arising under the Agreement, including all
Reimbursement Obligations, obligations of the Borrower under Rate Management
Transactions (including all renewals, extensions, modifications, and
substitution thereof and therefor) and all cancellations, buy backs, reversals,
terminations, or assignments of Rate Management Transactions, and the
indebtedness of the Borrower evidenced by the Notes, including principal,
interest, costs, expenses and reasonable attorneys’ fees and all other fees and
charges, together with all fees and other indebtedness and costs and expenses
for which the Borrower is responsible under this Agreement or under any of the
Loan Documents.
 
“Interest Payment Date” shall mean (i) for a Base Rate Loan, the last Business
Day of each month such Loan is outstanding, (ii) for a LIBOR Loan, the last
LIBOR Business Day of each LIBOR Interest Period for such Loan.
 
“Interest Period” shall mean any Base Rate Interest Period or LIBOR Interest
Period.
 
Page 10

--------------------------------------------------------------------------------

 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any stock or other equity interest in another Person, (b) a loan,
advance or extension of credit to, capital contribution to, or purchase or other
acquisition of any Debt of, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person.
 
“Lenders” shall mean the lending institutions listed on the signature page(s) of
this Agreement, and their respective successors and assigns, and any other
lending institutions that become a signatory party to the Agreement in the
future.
 
“Letters of Credit” shall mean the letters of credit issued by the Agent
pursuant to Section 2.2.2. hereof.
 
“Leverage Ratio” shall mean the ratio produced by the following
calculation:  the sum of all senior funded Debt by the Lenders or any of them to
Borrower and/or any Guarantor divided by EBITDA, tested quarterly on a rolling
four quarters basis.
 
“Liabilities” shall mean, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
 
“LIBOR Business Day” shall mean any date other than Saturday, Sunday or a day on
which banking institutions are generally authorized or obligated by law or
executive order to close in the City of London, England.
 
“LIBOR Interest Period” shall mean, with respect to any LIBOR Loan
(i) initially, the period commencing on the date such LIBOR Loan is made and
ending one (1) month, two (2) months, or three (3) months (or such other period
agreed upon by the Borrower and the Lenders) thereafter, and (ii) thereafter,
each period commencing on the day following the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one (1) month, two (2)
 
Page 11

--------------------------------------------------------------------------------

 
months, or three (3) months (or such other period agreed upon by the Borrower
and the Lenders) thereafter; provided, however, that (a) if any LIBOR Interest
Period would otherwise expire on a day which is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless the
result of such extension would be to extend such Interest Period into the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (b) if any LIBOR Interest Period begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period) such
Interest Period shall end on the last Business Day of a calendar month, and
(c) any LIBOR Interest Period which would otherwise expire after the Termination
Date shall end on the Termination Date.
 
“LIBOR Loan” shall mean any Loan during any period which bears interest at the
LIBOR Rate.
 
“LIBOR Margin” shall mean with respect to each LIBOR Loan under the Line of
Credit:
 
 
(i)         2.25% per annum if the Leverage Ratio is less than 1.00 to 1.0;
 
 
(ii)         2.50% per annum if the Leverage Ratio is greater than or equal to
1.00 to 1.0 but less than 1.50 to 1.0; or
 
 
(iii)         2.75% per annum if the Leverage Ratio is greater than or equal to
1.50 to 1.0.
 
The LIBOR Margin shall be determined by the Agent from time to time, based on
the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 12.1(c).  Any adjustment to the
LIBOR Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 12.1(b), as of the date 60 days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 12.1(a), as of the date 90 days following the end of the last day of
the applicable fiscal year covered by such Compliance Certificate.  If the
Borrower fails
 
Page 12

--------------------------------------------------------------------------------

 
to deliver a Compliance Certificate pursuant to Section 12.1(c), the LIBOR
Margin shall equal the percentage corresponding to item (iii) of this definition
until the date of the delivery of the required Compliance Certificate.
 
“LIBOR Rate” shall mean, with respect to any LIBOR Interest Period, the offered
rate for U.S. Dollar deposits of not less than $1,000,000 as of 11:00 A.M. City
of London, England time two (2) LIBOR Business Days prior to the first date of
each LIBOR Interest Period as shown on the display designated as “British
Bankers Assoc.  Interest Settlement Rates” on the Telerate system (“Telerate”),
Reuters Screen LIBOR 01 Page, or such other page or pages as may replace such
pages on Telerate for the purpose of displaying such rate, rounded upwards, if
necessary to the nearest 1/16% and adjusted for the maximum cost of reserves, if
any.  Provided, however, that if such rate is not available on Telerate then
such offered rate shall be otherwise independently obtained by the Agent from an
alternate, substantially similar independent source available to the Agent or
shall be calculated by the Agent by substantially similar methodology as that
theretofore used to determine such offered rate in Telerate.
 
“Line of Credit” shall mean the revolving line of credit in the total maximum
aggregate principal amount of the Commitments extended by the Lenders pursuant
to the Line of Credit Loan Commitment.
 
“Line of Credit Loan Commitment” shall mean (i) for all Lenders, $100,000,000.00
or such other amount pursuant to Section 2.4 hereof and (ii) as to any Lender,
its obligation to make Revolving Loans hereunder on its Pro Rata Part of the
Line of Credit and purchase its Pro Rata Part of participations in Letters of
Credit issued hereunder by the Agent in amounts not exceeding an amount equal to
its Commitment Percentage times the Line of Credit Loan Commitment in existence
at the time of determination.
 
“Loans” shall mean, collectively, all Revolving Loans.
 
“Loan Documents” shall mean this Agreement, the Notes, any other documents and
instruments evidencing any portion of the Indebtedness, the Guaranty, the
Collateral Documents, and any other instruments and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
 
Page 13

--------------------------------------------------------------------------------

 
“Material Adverse Effect” shall mean an event which causes a material adverse
effect on the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.
 
“Maximum Rate” shall mean, at any particular time in question, the maximum
non-usurious rate of interest which under applicable law may then be charged
on  the Indebtedness or any other obligations hereunder.  If such Maximum Rate
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to Borrower from time to time
as the effective date of each change in such Maximum Rate.
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
 
“Notes” shall mean the Revolving Notes.
 
“Other Financing” is used herein as defined in Section 15.12. hereof.
 
“Original Agreement”  is used herein as defined in recital A of this Agreement.
 
“Payor” is used herein as defined in Section 3.1.6. hereof.
 
“Permitted Encumbrances” shall have the meaning ascribed to such term in
Section 13.4. hereof.
 
“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Service or from Moody’s
Investors Service, Inc.; (c) Investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
 
Page 14

--------------------------------------------------------------------------------

 
 
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000.00; (d) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and (e) shares of funds registered under the Investment
Company Act of 1940, as amended, that have assets of at least $100,000,000 and
invest only in obligations described in clauses (a) through (d) above to the
extent that such shares are rated by Moody’s Investors Service, Inc. or Standard
& Poor’s Ratings Service in one of the two highest rating categories assigned by
such agency for shares of such nature.
 
“Person” shall mean an individual or a corporation, partnership, trust, joint
venture, incorporated or unincorporated association, joint stock company,
government, or an agency or political subdivision thereof, or other entity of
any kind.
 
“Pledge Agreement” shall mean that certain Second Amended and Restated Security
Agreement dated of even date herewith by certain Subsidiaries of the Borrower in
favor of the Agent, affecting ownership interests in certain Excluded
Subsidiaries, as the Security Agreement may be amended, supplemented and/or
restated from time to time and in effect, and any joinder to such Security
Agreement executed by a Subsidiary of the Borrower.
 
“Pro Rata” or “Pro Rata Part” shall mean for each Lender, (i) for all purposes
where no Loan is outstanding, such Lender’s Commitment Percentage for matters
relating to the Line of Credit Loan Commitment and (ii) otherwise, the
proportion which the portion of the outstanding Loans owed to such Lender bears
to the aggregate outstanding Loans owed to Lenders at the time in question
(calculated separately for each Lender for Loans under the Line of Credit).
 
“Purchase Money Indebtedness” means Debt incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Debt
assumed in connection with the acquisition of any such assets or secured by an
Encumbrance on any such assets prior to the acquisition thereof, and any
extension, renewal or replacement of any such Debt.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or affiliate thereof which is (i) an interest rate protection
agreement, foreign currency exchange agreement or other interest or interest
rate hedging agreement entered into in the ordinary course and not for
speculative purposes or (ii) a commodity price hedging agreement or arrangement
entered into in the ordinary course and not for speculative purposes.
 
Page 15

--------------------------------------------------------------------------------

 
“Reimbursement Obligations” shall mean at any time, the obligations of Borrower
in respect of all Letters of Credit then outstanding to reimburse amounts paid
by the Lenders (or any of them) in respect of any drawing or drawings under a
Letter of Credit.
 
“Release” means any release, spill, emission, leak, injection, deposit,
disposal, discharge, dispersal, leaching or migration of any Hazardous Materials
into the environment or into or out of any real property of Borrower, including
the movement of Hazardous Materials through or in the air, soil, surface water,
groundwater and/or land which could reasonably be expected to form the basis of
an Environmental Liability against Borrower.
 
“Remedial Action” means any action to (i) clean up, remove, treat or in any
other way address Hazardous Materials in the environment, (ii) prevent the
Release or threat of Release or minimize the further Release of Hazardous
Materials so they do not mitigate or endanger or threaten to endanger public
health or welfare or the environment or (iii) perform pre-remedial studies and
investigations and post-remedial monitoring and care.
 
“Request for Revolving Loan” shall mean the Borrower’s request for a Revolving
Loan.
 
“Required Lenders” shall mean (i) if there are two (2) or fewer Lenders under
this Agreement, then “Required Lenders” shall mean all Lenders (other than
Defaulting Lenders who are not entitled to vote); or (ii) if there are three (3)
or more Lenders under this Agreement, then “Required Lenders” shall mean Lenders
having fifty-one percent (51%) or more of the aggregate amount of the
Commitments (not held by Defaulting Lenders who are not entitled to vote), or if
the Commitments have been terminated or reduced to zero, Lenders holding 51% or
more of the principal amount of the aggregate outstanding Loans and
Reimbursement Obligations (not held by Defaulting Lenders who are not entitled
to vote); provided, however, for the approval of an Acquisition pursuant to
Section 13.6(h), if there are two or fewer Lenders party to this Agreement,
“Required Lenders” shall mean Lenders having 66 2/3% or more of the aggregate
amount of the Commitments (not held by Defaulting Lenders who are not entitled
to vote), or if the Commitments have been terminated or reduced to zero, Lenders
holding 66 2/3% or more of the principal amount of the aggregate outstanding
Loans and Reimbursement Obligators (not held by Defaulting Lenders who are not
entitled to vote).  Commitments, Revolving Loans and Reimbursement Obligation
held by Defaulting Lenders shall be disregarded when determining
 
Page 16

--------------------------------------------------------------------------------

 
 
the Required Lenders and any Defaulting Lender shall be excluded from
calculating the number of Lenders under this Agreement as of any time of
determination for purposes of this definition.  For purposes of this definition,
a Lender (other than the Agent with respect to the Swing Line) shall be deemed
to hold a Swing Line interest or a Reimbursement Obligation to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
 
“Required Payment” is used herein as defined in Section 3.1.6 hereof.
 
“Revolving Loans” shall mean all advances under the Line of Credit (including
advances under the Swing Line) made by the Lenders under the Notes to the
Borrower in accordance with and subject to the terms of their respective
Commitments.
 
“Revolving Notes” shall mean collectively (i) the promissory notes of even date
herewith in the maximum aggregate principal amount of the Commitment of each
Lender party hereto and substantially in the form of Exhibit C attached hereto,
executed by Borrower, (ii) any promissory note or notes that may be executed by
Borrower in the future that are payable to the order of a Lender pursuant to the
Agreement, and (iii) any and all modifications, renewals, and/or extension of
any of the foregoing promissory notes.
 
“Required Payment” is used herein as defined in Section 3.1.6 hereof.
 
“Solvent” shall mean, when used with respect to any Person on a particular day,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including without limitation, contingent
liabilities, of such person, (ii) the present fair salable value of the assets
of such person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all of the facts
and circumstances
 
Page 17

--------------------------------------------------------------------------------

 
 
existing at such time, represents the amount that can be reasonably expected to
become an actual or matured liability.
 
“Subsidiaries” shall mean at any date with respect to any Person all the
corporations, limited liability companies, or other business entities of which
such Person at such date, directly or indirectly, owns or controls more than 50%
of the outstanding ownership interest or capital stock (excluding directors’
qualifying shares), and “Subsidiary” means any one of the Subsidiaries.
 
“Swing Line”  shall mean all Swing Line Loans, up to a total maximum aggregate
principal amount of $10,000,000.00, made to Borrower by the Swing Line Lender.
 
“Swing Line Lender” shall mean Capital One.
 
“Swing Line Loans” shall have the meaning assigned to such term in Section 2.3
below.
 
“Termination Date” shall mean the earlier to occur of (i) August 31, 2015 or
(ii) the date of termination of the Commitments pursuant to Article XIV hereof.
 
“Total Liabilities” shall mean the total consolidated liabilities of Borrower,
as determined in accordance with GAAP.
 
“Total Outstandings” shall mean as of any date, without duplication, the sum of
(i) the total principal balance outstanding on the Notes, plus (ii) the total
face amount of all outstanding Letters of Credit plus (iii) the total of all
Reimbursement Obligations.
 
“Tranche” shall mean a LIBOR Loan for a particular Interest Period and/or a Base
Rate Loan.
 
“UCC” shall mean the Uniform Commercial Code-Secured Transactions (La. R.S.
10:9-101 et seq.) in the State of Louisiana, as amended from time to time,
provided that if by reason of mandatory provisions of law, the perfection or
effect of perfection or non-perfection of the Lender’s Encumbrances against the
Collateral is governed by the Uniform Commercial Code as in
 
Page 18

--------------------------------------------------------------------------------

 
 
effect in a jurisdiction other than the State of Louisiana, then “UCC” means the
Uniform Commercial Code as the same may be amended from time to time and in
effect in such other jurisdiction.
 
“Unused Amount” shall have the meaning assigned to such a term in Section 6.1 of
the Agreement.
 
Section 1.2.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with
GAAP.  If at any time any change in GAAP would affect the computation of any
financial ratio, requirement or provision set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio,
requirement or provision to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until such request has been withdrawn or such ratio, requirement or
provision so amended, (i) such ratio, requirement or provision shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
requirement or provision made before and after giving effect to such change in
GAAP.


ARTICLE II
 


LINE OF CREDIT LOAN COMMITMENT
 
Section 2.1.  The Line of Credit.  Subject to the terms and conditions of this
Agreement, each Lender agrees severally (a) to make its Pro Rata Part of
Revolving Loans to the Borrower during the period from the date hereof until the
Termination Date, by making Revolving Loans under the Line of Credit to the
Borrower from time to time; provided, however, that at no time shall the sum of
the aggregate principal amount of such Revolving Loans to the Borrower at such
time outstanding exceed the Line of Credit Loan Commitment.  Notwithstanding the
foregoing, it is agreed and understood that each Lender’s obligation to fund
Revolving Loans is limited to such Lender’s Line of Credit Loan Commitment less
its Pro Rata Part of the Total Outstandings.
 
Section 2.2.  Revolving Loans.
 
Section 2.2.1.  Revolving Loans.  Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time under the Line of Credit.  Within the limits set forth herein,
the Borrower may borrow from the Lenders hereunder, repay any and all such
Revolving Loans as hereinafter provided, and reborrow thereunder; provided,
however,
 
Page 19

--------------------------------------------------------------------------------

 
each Revolving Loan, subject to availability, shall be in an amount not less
than $1,000,000.00.  The Borrower’s obligation to repay the Revolving Loans made
by the Lenders shall be evidenced by the Notes.  Revolving Loans under the Line
of Credit shall bear interest, at Borrower’s option, at the Base Rate plus the
Base Rate Margin or the LIBOR Rate plus the LIBOR Margin.  The total number of
Tranches under the Line of Credit which may be outstanding at any time hereunder
shall never exceed seven (7) Tranches, whether such Tranches are Base Rate
Loans, LIBOR Loans, or a combination thereof.  Notwithstanding any provision in
this Agreement to the contrary, the parties acknowledge and agree that upon any
breach of this Section 2.2.1, the Lenders’ obligation to make Revolving Loans is
suspended until such breach is cured to the reasonable satisfaction of the
Required Lenders.
 
Section 2.2.2.  Letters of Credit.  On the terms and conditions hereinafter set
forth, the Agent shall from time to time during the period beginning on the date
of this Agreement and ending on the Termination Date, upon request of Borrower,
issue standby letters of credit for the account of the Borrower or a Subsidiary
for general corporate purposes in such amounts as the Borrower may request but
not to exceed in the aggregate face amount at any time outstanding the sum of
$15,000,000.00 (subject to the additional limitations on the amounts thereof set
forth in Section 2.2.3. below), each such letter of credit shall have an expiry
date no later than the earlier of one (1) year from the date of issuance or the
Termination Date, whichever occurs first (the “Letters of Credit”); provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but, except as provided below, such provision shall not permit the
extension of the expiration date of such Letter of Credit beyond the Termination
Date; and provided, further, that a Letter of Credit may have an expiration date
after the Termination Date if Borrower provides not later than ninety (90) days
prior to the Termination Date cash collateral acceptable to Agent for any such
Letter of Credit.  On each day during the period while any such Letter of Credit
is issued and outstanding in accordance with the provisions of this Agreement,
the sum of the face amount of each such outstanding Letter of Credit shall be
treated as a Revolving Loan under the Line of Credit. The Line of Credit Loan
Commitment of each Lender shall be deemed to be utilized for all purposes hereof
in an amount equal to such Lender’s Commitment Percentage of the undrawn face
amount of such Letter of Credit. Each Lender agrees that, upon issuance of any
Letter of Credit hereunder, it shall automatically acquire a participation in
the Agent’s liability under such Letter of Credit in an amount equal to such
Lender’s Commitment Percentage of such liability, and each Lender (other than
Agent) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
Agent to pay and discharge when due, its Commitment Percentage of Agent’s
liability under such Letter of Credit, provided such Letter of Credit was issued
in accordance with the provisions of this Agreement.  Borrower hereby
unconditionally agrees to pay and reimburse the Agent for the amount of each
payment under any Letter of Credit that is in substantial compliance with the
provisions of such Letter of Credit, without presentment, demand,  or protest
and in accordance with this Section 2.2.2.  Upon receipt from any beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the demand and the date upon which
such payment is to be made by the Agent to such
 
Page 20

--------------------------------------------------------------------------------

 
beneficiary in respect of such demand.  Forthwith upon receipt of such notice
from the Agent, Borrower shall advise the Agent whether or not it intends to
borrow under the Line of Credit to finance its obligations to reimburse the
Agent, and if so, submit a Request for Revolving Loan as provided in
Section 2.2.4. hereof.
 
Section 2.2.3.  Procedure for Obtaining Letters of Credit.  The amount and date
of issuance, renewal, extension or reissuance of a Letter of Credit pursuant to
Section 2.2.2. shall be designated by the Borrower’s written request delivered
to the Agent at least three (3) Business Days prior to the date of such
issuance, renewal, extension or reissuance.  Concurrently with or promptly
following the delivery of the request for a Letter of Credit, the Borrower shall
execute and deliver to the Agent an application and agreement with respect to
the Letter of Credit, said application and agreement to be in the form
customarily used by the Agent.  The terms of this Agreement shall control in
case of any conflict between the terms of this Agreement and the Agent’s form of
application and agreement with respect to Letters of Credit.  The Agent shall
not be obligated to issue, renew, extend or reissue such Letters of Credit if
(i) the Agent does not approve the requested form of the Letter of Credit or any
of the terms thereof, such approval not to be unreasonably withheld, (ii) the
amount thereon when added to the amount of the outstanding Letters of Credit
exceeds $15,000,000.00, or (iii) the amount thereof when added to the total
outstanding Revolving Loans under the Line of Credit would exceed the Line of
Credit Loan Commitment.  Borrower agrees to pay the Agent, for the benefit of
Lenders, a fee for the issuance of each Letter of Credit.  This fee shall be due
and payable by the Borrower to the Agent upfront, upon the issuance of each
Letter of Credit by the Agent and on each anniversary date of such issuance
while such Letter of Credit is outstanding.  The said fee shall be in the amount
equal to the applicable LIBOR Margin, times the face amount of the Letter of
Credit for such period (calculated separately for each Letter of Credit).  In
addition, the Borrower agrees to pay the Agent, for the sole benefit of Agent,
its standard up-front fee for issuance of a letter of credit and the other
customary administrative charges, which fee and charges shall be due and payable
upfront upon the issuance of each Letter of Credit by the Agent and a renewal
fee on each anniversary date of such issuance while such Letter of Credit is
outstanding

 
Section 2.2.4.  Manner and Notice of Borrowing Under the Line of
Credit.  Requests for Revolving Loans under the Line of Credit may be made by
the Borrower, in writing (including facsimile transmission or electronic
messaging system) to the Agent and such requests shall be fully authorized by
the Borrower if made by any one of the persons designated by the Borrower in
writing to the Agent.  The form of Request for Revolving Loan is attached hereto
as Exhibit “B”, and includes a designation by Borrower of the Borrowing
Date.  The Agent shall have the right, but not the obligation, to verify any
telephone requests by calling the person who made the request at the telephone
number designated by the Borrower in writing to the Agent.  Requests for
Revolving Loans must be received by not later than 11:00 a.m. (Central Time)
(i) one (1) Business Day prior to the Borrowing Date in the case of Base Rate
 
Page 21

--------------------------------------------------------------------------------

 
Loans, or (ii) three (3) Business Days prior to any proposed Borrowing Date in
the case of LIBOR Loans.  Upon receipt of such Request for Revolving Loan, the
Agent shall advise each Lender thereof; provided, that if the Lenders have
received at least one (1) Business Day’s notice of such Revolving Loan prior to
funding of a Base Rate Loan, or at least three (3) Business Days’ notice of each
Revolving Loan prior to the funding in the case of a LIBOR Loan, each Lender
shall provide the Agent at its office at 313 Carondelet Street, New Orleans,
Louisiana 70130, not later than 1:00 p.m., Central Time, on the Borrowing Date,
in immediately available funds, its Pro Rata share of the requested Revolving
Loan, but the aggregate of all such outstanding fundings by each Lender shall
never exceed such Lender’s available Line of Credit Loan Commitment.  Not later
than 2:00 p.m., Central Time, on the Borrowing Date, the Agent shall make
available to Borrower the aggregate amount of such requested Revolving Loan in
the manner requested in the Request for Revolving Loan.  The Agent and the
Lenders shall not incur any liability to Borrower in acting upon any Request for
Revolving Loan referred to above which the Agent and the Lenders believe in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of Borrower or for otherwise acting in good faith under this
Section 2.2.4.  Each Request for a Revolving Loan must specify whether such Loan
is a LIBOR Loan or a Base Rate Loan.  The aggregate outstanding amount of
principal and interest due by the Borrower at any given time under the Line of
Credit shall be and constitute the indebtedness of the Borrower to the Lenders
under the Notes made by the Borrower.  When each Revolving Loan is made by the
Lenders to the Borrower hereunder, the Borrower shall be deemed to have renewed
and reissued the Notes for the amount of the Revolving Loan plus all amounts due
by the Borrower to the Lenders under the Line of Credit Loan Commitment
immediately prior to such Revolving Loan.
 
Section 2.2.5.  Use of Proceeds.  The Borrower shall use the proceeds of the
Revolving Loans (i) to refinance all existing senior unsecured debt under the
Original Agreement, (ii) to finance certain Acquisitions and capital
expenditures, (iii) for working capital, (iv) to issue Letters of Credit, (v) to
repurchase up to $50,000,000.00 of its outstanding stock, and (vi) for other
general corporate purposes.
 
Section 2.2.6.  Several Obligations.  The obligations of the Lenders under the
Line of Credit Loan Commitment are several and not joint.  The failure of any
Lender to make a Revolving Loan required to be made by it shall not relieve any
other Lender of its obligation to make its Revolving Loan, and no Lender shall
be responsible for the failure of any other Lender to make the Revolving Loan to
be made by such other Lender.
 
Section 2.3.     Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender shall from time to time until the Termination
Date, upon the request of the Borrower, and provided that all of the applicable
conditions precedent specified in Section 10.2 have been satisfied, make loans
(“Swing Line Loans”) to the Borrower in an aggregate principal amount not to
exceed at any one time outstanding $10,000,000.00. Swing Line Loans shall be in
any amount and shall, unless otherwise expressly stated in this Agreement,
constitute “Loans” for all purposes hereunder, except they shall not
 
Page 22

--------------------------------------------------------------------------------

 
be considered a utilization of the Commitment of the Swing Line Lender or any
other Lender for purposes of calculating commitment fees
hereunder.  Notwithstanding the foregoing sentence, the aggregate amount of all
Loans (including all Swing Line Loans) and outstanding Letters of Credit shall
not at any time exceed the aggregate of the Commitments.  To request a Swing
Line Loan, the Borrower shall notify the Agent and the Swing Line Lender of such
request by telephone no later than 11:00 a.m., Lafayette, Louisiana, time, on
the date of the proposed Swing Line Loan, and shall confirm promptly by hand
delivery or telecopy to the Agent and the Swing Line Lender a written borrowing
request in a form approved by the Agent and signed by the Borrower. Each request
for a Swing Line Loan shall be irrevocable and shall state specifically that the
Loan is to be a Swing Line Loan and not a Revolving Loan, the amount of the
Swing Line Loan requested, the date on which such Swing Line Loan is to be made,
which shall be a Business Day, and how the proceeds of such Swing Line Loan are
to be disbursed.  All Swing Line Loans shall bear interest at an annual rate
equal to Base Rate from time to time in effect plus or minus the Base Rate
Margin from time to time in effect.  Subject to the terms and conditions of this
Agreement, all Swing Line Loans may be borrowed, prepaid and re-borrowed;
provided that any and all such Swing Line Loans then outstanding shall be due
and payable in full on the earliest of (i) the first Business Day of each month,
(ii) the first date, after the date that such Swing Line Loan is made, that a
Revolving Loan is made, and (iii) the Termination Date.  At any time, but not
less frequently than weekly, upon the request of the Swing Line Lender, each
Lender other than the Swing Line Lender shall purchase a participating interest
in any one or more Swing Line Loans in an amount equal to the product of
multiplying (x) its Commitment Percentage times (y) the outstanding balance of
such Swing Line Loans. No later than 1:00 p.m. Lafayette, Louisiana, time on the
date such request is made (or on the next Business Day, if such request is made
after 11:00 a.m., Lafayette, Louisiana, time), each Lender will transfer to the
Swing Line Lender, in immediately available funds, the amount of its
participation.  Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s participating interest in a Swing Line Loan, the
Swing Line Lender receives any payment on account thereof, the Swing Line Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed by the Swing Line
Lender to it.  Each Lender’s obligation to purchase such participating interests
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other rights which such Lender or any other Person may
have against the Swing Line Lender or any other Person for any reason
whatsoever; (ii) the occurrence or existence of a Default or an Event of Default
or the termination of the Commitments; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement by the Borrower or any other Person; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Each Swing Line Loan, once so participated, shall cease to be a
Swing Line Loan for purposes of this Agreement and shall become a Revolving
Loan.
 
Page 23

--------------------------------------------------------------------------------

 
Section 2.4.     Increase of the Line of Credit Loan Commitment.
 
Section 2.4.1.  Requests for Increase.  The Borrower may, at any time, propose
that the total Line of Credit Loan Commitment hereunder be increased (each such
proposed increase being a “Commitment Increase”) by notice to the Agent,
specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
(3) Business Days after delivery of such notice and 30 days prior to the
Termination Date; provided that no Lender shall have any obligation hereunder to
become an Increasing Lender and any election to do so shall be in the sole
discretion of each Lender; provided further that:
 
 
(a)         that the minimum amount of the Commitment of any Assuming Lender,
and the minimum amount of the increase of the Commitment of any Increasing
Lender, as part of such Commitment Increase shall be $5,000,000 or a larger
multiple of $1,000,000, or, in the case of any increasing Lender and if agreed
to by all Lenders, such lesser amount if such Increasing Lenders agree to
increase their existing Commitments Pro Rata.
 
(b)         immediately after giving effect to such Commitment Increase, the
aggregate amount of Commitment Increases hereunder shall not exceed
$25,000,000.00;
 
(c)         no Event Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and
 
(d)         the representations and warranties contained in this Agreement shall
be true and correct on and as of the Commitment Increase Date as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).
 
Section 2.4.2.  Effectiveness of Commitment Increase.  The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender and such Assuming Lender shall be increased
as of such Commitment Increase Date; provided that:
 
 
(x)         the Agent shall have received on or prior to 9:00 a.m., Lafayette,
Louisiana time, on such Commitment Increase Date a certificate of a duly
authorized officer of the
 
Page 24

--------------------------------------------------------------------------------

 
Borrower stating that each of the applicable conditions to such Commitment
Increase set forth in this Section 2.4 has been satisfied;
 
(y)         with respect to each Assuming Lender, the Agent shall have received,
on or prior to 9:00 a.m. Lafayette, Louisiana time, on such Commitment Increase
Date, an agreement, in form and substance satisfactory to the Borrower and the
Agent, pursuant to which such Assuming Lender shall, effective as of such
Commitment Increase Date, undertake a Commitment, duly executed by such Assuming
Lender and the Borrower and acknowledged by the Agent; and
 
(z)         each Increasing Lender shall have delivered to the Agent, on or
prior to 9:00 a.m., Lafayette, Louisiana time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Agent as to its increased
Commitment, with a copy of such confirmation to the Borrower.
 
Section 2.4.3.  Confirmation of Commitment Increase.  Upon its receipt of
confirmation from a Lender that it is increasing its Commitment hereunder,
together with the certificate referred to in clause (x) of Section 2.4.2 above,
the Agent shall (A) make a record of such and (B) give prompt notice thereof to
the Borrower.  Upon its receipt of an agreement referred to in clause (y) of
Section 2.4.2 above executed by an Assuming Lender, together with the
certificate referred to in clause (x) of Section 2.4.2 above, the Agent shall,
if such agreement has been completed, accept such agreement, make a record of
such information and give prompt notice thereof to the Borrower.
 
Section 2.4.4.  Adjustments of Commitments upon Effectiveness of Increase.  In
the event that the Agent shall have received notice from the Borrower as to any
agreement with respect to a Commitment Increase on or prior to the relevant
Commitment Increase Date and the actions provided for in clauses (x) through (z)
of Section 2.4.2 above shall have occurred by 9:00 a.m., Lafayette, Louisiana
time, on such Commitment Increase Date, the Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
Date promptly on such date by facsimile transmission or electronic messaging
system.  On the date of such Commitment Increase, the Borrower shall
simultaneously (A) prepay the then outstanding Revolving Loans (if any) in full
held by the Lenders immediately prior to giving effect to such Commitment
Increase, (B) if Borrower shall so request in accordance with the terms hereof,
borrow new Revolving Loans from all Lenders (including any Assuming Lenders) in
an aggregate amount at least equal to such prepayment, so that, after giving
effect thereto, the Revolving Loans are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase), and (C) execute new Notes pursuant to Section 3.1.2.  To
the extent that on the date of such Commitment Increase any participations in
Swingline Loans are outstanding under Section 2.3 or any Letters of Credit are
outstanding under Section 2.2.2, the participations of the Lenders in such
Swingline Loans and/or Letters of Credit shall be
 
Page 25

--------------------------------------------------------------------------------

 
deemed re-allocated among the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment Increase).
 
 
ARTICLE III
 
NOTES EVIDENCING THE REVOLVING LOANS
 
Section 3.1.  Notes.
 
Section 3.1.1.  Form of Notes.  The Revolving Loan shall be evidenced by the
Revolving  Notes in the aggregate face amount of the Line of Credit Loan
Commitment.  Notwithstanding the face amount of the Notes, the actual principal
amount due from Borrower to the Lenders on account of the Notes, as of any date
of computation, shall be the sum of Revolving Loans then and theretofore made on
account thereof, less all principal payments actually received by Lenders in
collected funds with respect thereto.  Although the Notes are dated of even date
herewith, interest in respect thereof shall be payable only for the period
during which the loans evidenced thereby are outstanding and, although the
stated amount of the Notes may be higher, the Notes shall be enforceable, with
respect to Borrower’s obligation to pay the principal amount thereof, only to
the extent of the unpaid principal amount of the Revolving Loans.
 
Section 3.1.2.  Issuance of Additional Notes.  From time to time new Notes may
be issued to other Lenders as such Lenders become parties to this
Agreement.  Upon request from the Agent, Borrower shall execute and deliver to
Agent any such new or additional Notes.  From time to time as new Notes are
issued the Agent shall require that each Lender exchange their Notes for newly
issued Notes to reflect the amount of each Lender’s Commitment hereunder.  The
Agent shall, upon the written request of Borrower, cause the Lenders to return
to Borrower the Notes which have been replaced within a reasonable period of
time after Borrower’s request.  Under no circumstances will the issuance of new
Notes, or the return of the Notes to the Borrower which have been replaced,
constitute a novation or other discharge of the outstanding indebtedness of
Borrower to the Lenders under the Line of Credit.
 
Section 3.1.3.  Payment of the Notes.  Subject to the requirements of
Article VIII below, interest on the unpaid principal balance of the Notes shall
be payable on each Interest Payment Date and on the Termination Date.  Subject
to the requirements of Article VIII below, the outstanding principal due under
the Notes shall be due and payable on the Termination Date.
 
Page 26

--------------------------------------------------------------------------------

 
Section 3.1.4.  Payment to the Lenders.  Each Lender’s Pro Rata Part of payment
or prepayment of the Loans shall be directed by wire transfer to such Lender by
the Agent at the address provided to the Agent for such Lender for payments no
later than 2:00 p.m., Lafayette, Louisiana, time on the Business Day such
payments or prepayments are deemed hereunder to have been received by Agent;
provided, however, in the event that any Lender shall have failed to make a
Revolving Loan as contemplated under Article II hereof and the Agent or another
Lender or Lenders shall have made such Revolving Loan, payment received by Agent
for the account of such Defaulting Lender(s) shall not be distributed to such
Defaulting Lender(s) until such Revolving Loan or Revolving Loans shall have
been repaid in full to the Lender or Lenders who funded such Revolving Loan or
Revolving Loans.  For the sole purpose of calculating interest, any payment or
prepayment received by the Agent at any time after 12:00 noon, Lafayette,
Louisiana, time on a Business Day shall be deemed to have been received on the
next Business Day.  Interest shall cease to accrue on any principal as of the
end of the day preceding the Business Day on which any such payment or
prepayment is deemed hereunder to have been received by the Agent.  If the Agent
fails to transfer any principal amount to any Lender as provided above, then the
Agent shall promptly direct such principal amount by wire transfer to such
Lender.
 
Section 3.1.5.  Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, or otherwise) on account of the Loans,
(including, without limitation, any set-off) which is in excess of its Pro Rata
Part of payments on the Loans, as the case may be, obtained by all Lenders, such
Lender shall purchase from the other Lenders such participation as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided that, if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of the
recovery.  Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of offset) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.
 
Section 3.1.6.  Non-Receipt of Funds by the Agent.  Unless the Agent shall have
been notified by a Lender or Borrower (the “Payor”) prior to the date on which
such Lender is to make payment to the Agent of the proceeds of a Revolving Loan
to be made by it hereunder or Borrower is to make a payment to the Agent for the
account of one or more of the Lenders, as the case may be (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that the Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to the Agent, the recipient of such
payment shall, on demand, pay to the Agent the amount made available to it
together with interest thereon in respect of the period commencing on the date
such amount was made available by the Agent until the date the Agent
 
Page 27

--------------------------------------------------------------------------------

 
recovers such amount at the rate applicable to such portion of the applicable
Revolving Loan. Any payment due from any Lender to Agent pursuant hereto shall
bear interest at the Federal Funds Rate.
 
Section 3.1.7.  Default of Any Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)         all fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender and Defaulting Lender shall not be entitled
to any fees so long as such Lender is a Defaulting Lender;
 
(b)         the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 15.6);
 
(c)         if any exposure on the Swing Line or under Letters of Credit exists
at the time any Lender is a Defaulting Lender, the following provisions shall
apply:
 
(i)         The exposure shall be reallocated among the non-Defaulting Lenders,
after disregarding the Defaulting Lender’s Commitment, in proportion with their
respective Commitments, but only to the extent that the sum of all
non-Defaulting Lenders’ portion of funded Loans and exposure on the Swing Line
and Letters of Credit do not exceed the total of all the non-Defaulting Lenders’
portions of the aggregate Commitments of the non-Defaulting Lenders.
 
(ii)         If the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall promptly post cash collateral
with the Agent or enter into other arrangements reasonably satisfactory to the
Agent to eliminate the Agent’s risk with respect to the Defaulting Lender’s
obligations to reimburse the Agent under the Swing Line or any Letters of
Credit, and the Agent shall not be required to make any Swing Line advances
and/or issue Letters of Credit until the foregoing has been completed.
 
(iii)         If the Borrower cash collateralizes any portion of such Defaulting
Lender’s obligations on the Swing Line or Letters of Credit, (A) the Borrower
shall not be required to pay any Commitment Fees or Letter of Credit fees to the
Agent for the account of such Defaulting Lender pursuant to Article VI hereof
during the period such Defaulting Lender’s obligations on the Swing Line and
Letters of Credit are cash collateralized; and (B) the Agent may release monies
deposited by Borrower as cash collateral as provided in Subsection (d) below.
 
Page 28

--------------------------------------------------------------------------------

 
(d)         Any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 3.1.4)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Agent
(i) first, to the funding of any Loan or the funding or cash collateralization
of any participating interest in any Swing Line or Letters of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent (in which case any cash
collateral posted by the Borrower pursuant to Subsection (c) hereof shall be
returned to the Borrower in the amount of cash collateralized through payments
for the account of the Defaulting Lender), (ii) second, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder (whether in its
capacity as Swing Line Lender or issuer of Letters of Credit), (iii) third, to
the funding or cash collateralization of any Rate Management Transactions in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent (in which case any
cash collateral posted by the Borrower pursuant to Subsection (c) hereof shall
be returned to the Borrower in the amount of cash collateralized through
payments for the account of the Defaulting Lender),  (iv) fourth, if so
determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any then-existing judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of Letters of Credit which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 10.2 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders in accordance with their Pro Rata shares prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender;
 
(e)         Notwithstanding anything herein to the contrary, the Borrower may
require the Defaulting Lender to assign all of its Loans and Commitments and
participations in Rate Management Transactions to another Lender (or Purchaser,
as defined in Section 16.9) willing to accept such assignment; provided that
prior to or concurrently with any such replacement, (i) the Defaulting Lender
shall have received payment in full of all of its Pro Rata Part of funded (by
the Defaulting Lender) and outstanding Indebtedness through
 
Page 29

--------------------------------------------------------------------------------

 
such date of replacement and a release from its obligations under the Loan
Documents and (ii) all of the Defaulting Lender’s obligations are assigned to
another Lender or Purchaser; and
 
(f)         In the event that either (i) all funding deficiencies in respect of
a Defaulting Lender’s Commitment (including participations in Letters of Credit
and Swing Line Loans) and all other payment obligations owing to the Agent or
any other Lender hereunder (including interest, if any, owing on any such
amounts) shall have been reduced to zero and such Defaulting Lender shall have
delivered to the Borrower and the Agent a written reaffirmation of its intention
to honor its funding, payment and all of its other obligations hereunder;
provided that this clause (i) shall not apply in the case of a Lender that is a
Defaulting Lender as a result of insolvency, or (ii) the Agent and the Borrower
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the obligations of the Lenders on
the Swing Line and Letters of Credit shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line) as the Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Part, and
such Lender shall cease to be a Defaulting Lender.
 
ARTICLE IV
 
 
INTEREST RATES
 
Section 4.1.  Options.
 
Section 4.1.1.  Base Rate Loans.  On Base Rate Loans, Borrower agrees to pay
interest monthly on the last Business Day of each month as set forth in the
definition of Base Rate Interest Period, calculated on the basis of a year
consisting of 365/366 days with respect to the unpaid principal amount of each
Base Rate Loan from the date the proceeds thereof are made available to Borrower
until maturity (whether by acceleration or otherwise), at a varying rate per
annum equal to the lesser of (i) the Maximum Rate and (ii) the Base Rate plus
the Base Rate Margin.  Past due principal, to the extent permitted by law, shall
bear interest, payable upon demand, at the lesser of (i) the Maximum Rate and
(ii) the default rate specified in the Notes.  The Lenders agree, however, that
the default rate specified in the Notes will be applied only if requested by the
Required Lenders.
 
Page 30

--------------------------------------------------------------------------------

 
Section 4.1.2.  LIBOR Loans.  On LIBOR Loans, Borrower agrees to pay interest
monthly on the last Business Day of each month and at the end of the applicable
LIBOR Interest Period, calculated on the basis of a year consisting of 360 days
with respect to the unpaid principal amount of each LIBOR Loan from the date the
proceeds thereof are made available to Borrower until maturity (whether by
acceleration or otherwise), at a varying rate per annum equal to the lesser of
(i) the Maximum Rate and (ii) the LIBOR Rate plus the LIBOR Margin.  Past due
principal, to the extent permitted by law, shall bear interest, payable on
demand, at the lesser of (i) the Maximum Rate and (ii) the default rate
specified in the Notes.  The Lenders agree, however, that the default rate
specified in the Notes will be applied only if requested by the Required
Lenders.  Unless otherwise requested by Borrower, upon the expiration of each
Interest Period applicable to LIBOR Loans, the Borrower shall be deemed to have
elected to maintain all applicable LIBOR Loans as LIBOR Loans with an Interest
Period of one (1) month.
 
Section 4.2.  Interest Rate Determination.  The Agent shall determine each
interest rate applicable to any Base Rate Loan or LIBOR Loan and its
determination shall be conclusive absent manifest error.  The Agent shall notify
the Borrower of each interest rate determination within a reasonable time after
each such determination.
 
Section 4.3.  Conversion Option.  Borrower may elect from time to time (i) to
convert all or any part of its LIBOR Loans to Base Rate Loans by giving the
Agent irrevocable notice of such election in writing prior to 11:00 a.m.
(Lafayette, Louisiana time) on the conversion date and such conversion shall be
made on the requested conversion date, provided that any such conversion of
LIBOR Loan shall only be made on the last day of the LIBOR Interest Period with
respect thereof, and (ii) to convert all or any part of its Base Rate Loans to
LIBOR Loans by giving the Agent irrevocable written notice of such election
three (3) Business Days prior to the proposed conversion and such conversion
shall be made on the requested conversion date or, if such requested conversion
date is not a Business Day on the next succeeding Business Day; provided,
however, the conversion amount shall not be less than $1,000,000.00.  Any such
conversion shall not be deemed a prepayment of any Note or a prepayment of any
of the Loans for purposes of this Agreement.
 
Page 31

--------------------------------------------------------------------------------

 
ARTICLE V
 
 
CHANGE OF CIRCUMSTANCES
 
 
Section 5.1.  Unavailability of Funds or Inadequacy of Pricing.  In the event
that, in connection with any proposed LIBOR Loan, the Agent reasonably
determines, which determination shall, absent manifest error, be final,
conclusive and binding upon all parties, due to changes in circumstances since
the date hereof, adequate and fair means do not exist for determining the LIBOR
Rate or such rate will not accurately reflect the costs to the Lenders of
funding LIBOR Loans for such LIBOR Interest Period, the Agent shall give notice
of such determination to the Borrower, whereupon, until the Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Lenders to make, continue or convert Loans into LIBOR
Loans shall be suspended, and all loans to Borrower shall be Base Rate Loans
during the period of suspension.
 
Section 5.2.  Change in Laws.  If at any time after the date hereof any new law
or any change in existing laws or in the interpretation by any governmental
authority, central bank, or comparable agency charged with the administration or
interpretation thereof, of any new or existing laws shall make it unlawful for
the such Lender to make or continue to maintain or fund LIBOR Loans hereunder,
then such Lender shall promptly notify Borrower in writing of such Lender’s
obligation to make, continue or convert Loans into LIBOR Loans under this
Agreement shall be suspended until it is no longer unlawful for such Lender to
make or maintain LIBOR Loans.  Upon receipt of such notice, Borrower shall
either repay the outstanding LIBOR Loans owed to the Lenders, without penalty,
on the last day of the current Interest Periods (or, if any Lender may not
lawfully continue to maintain and fund such LIBOR Loans, immediately), or
Borrower may convert such LIBOR Loans at such appropriate time to Base Rate
Loans.
 
Section 5.3.  Increased Cost or Reduced Return.  (i) If, after the date hereof,
the adoption of any applicable law, rule, or regulation, or any change in any
applicable law, rule, or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency:
 
Page 32

--------------------------------------------------------------------------------

 
(A)         shall subject such Lender to any tax, duty, or other charge with
respect to any LIBOR Loans, the Notes, or its obligation to make LIBOR Loans, or
change the basis of taxation of any amounts payable to such Lender under this
Agreement, or the Notes, in respect of any LIBOR Loans (other than franchise
taxes and taxes imposed on the overall net income of such Lender);
 
(B)         shall impose, modify, or deem applicable any reserve, special
deposit, assessment, or similar requirement (other than reserve requirements, if
any, taken into account in the determination of the LIBOR Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender, including the Commitment of such
Lender hereunder; or
 
 
(C)         shall impose on such Lender or on the London interbank market any
other condition affecting this Agreement or its Notes or any of such extensions
of credit or liabilities or commitments;
 
and the result of any of the foregoing is to increase in a material respect the
cost to such Lender of making, converting into, continuing, or maintaining any
LIBOR Loans or to reduce in a material respect any sum received or receivable by
such Lender under this Agreement or its Note with respect to any LIBOR Loans,
then, so long as such Lender is passing on such cost to borrowers which are
similarly situated to the Borrower and pursuant to Section 5.3(v), Borrower
shall pay to such Lender such amount or amounts as are reasonably necessary to
compensate such Lender for such increased cost or reduction.  If such Lender
requests compensation by Borrower under this Section 5.3, Borrower may, by
notice to such Lender, suspend the obligation of such Lender to make or continue
LIBOR Loans, or to convert all or part of the Base Rate Loans owing to such
Lender to LIBOR Loans, until the event or condition giving rise to such request
ceases to be in effect; provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
 
 
(ii)         If, after the date hereof, such Lender shall have reasonably
determined that the adoption of any applicable law, rule, or regulation
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such governmental authority, central
 
Page 33

--------------------------------------------------------------------------------

 
bank, or comparable agency, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling Lender as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation could have achieved but for such adoption,
change, request, or directive (taking into consideration its policies with
respect to capital adequacy), then from time to time pursuant to Section 5.3(v)
Borrower shall pay to such Lender such additional amount or amounts as are
reasonably necessary to compensate Lender for such reduction.
 
 
(iii)         Each Lender shall promptly notify Borrower of any event of which
it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section 5.3. Each Lender will designate
a separate lending office, if applicable, if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it.
 
 
(iv)         If any Lender gives notice to the Borrower (either by Lender or
through the Agent) pursuant to this Section 5.3, Lender shall simultaneously
give to the Borrower a statement signed by an officer of such Lender setting
forth in reasonable detail the basis for, and the calculation of such additional
cost, reduced payments or capital requirements, as the case may be, and the
additional amounts required to compensate Lender therefor.
 
 
(v)         Within fifteen (15) days after receipt by the Borrower of any notice
referred to in this Section 5.3, the Borrower shall pay to such Lender such
additional amounts as are required to compensate such Lender for the increased
cost, reduce payments or increase capital requirements identified therein, as
the case may be; provided, that the Borrower shall not be obligated to
compensate such Lender for any increased costs, reduced payments or increased
capital requirements to the extent that such Lender incurs the same prior to a
date three (3) months before such Lender gives the required notice.
 
Section 5.4.  Breakage Costs.   Without duplication under any other provision
hereof, if any Lender incurs any actual loss, cost, expense or premium
reasonably incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender as a result of any of the following events other than any such occurrence
as a result in the change of circumstances described in Sections 5.1 and 5.2:
 
Page 34

--------------------------------------------------------------------------------

 
 
(i)         any payment, prepayment or conversion of a LIBOR Loan on a date
other than the last day of its LIBOR Interest Period (whether by acceleration,
prepayment or otherwise);
 
 
(ii)         any failure to make a principal payment of a LIBOR Loan on the due
date thereof; or
 
 
(iii)         any failure by the Borrower to borrow, continue, prepay or convert
to a LIBOR Loan on the dates specified in a notice given pursuant to this
Agreement.
 
then the Borrower shall within 15 days after demand pay to such Lender such
amount as is reasonably necessary to compensate such Lender for such loss, cost
or expense.  If such Lender makes such a claim for compensation, it shall
simultaneously furnish to Borrower a statement setting forth the amount of such
loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) and the amounts
shown on such statement shall be conclusive and binding absent manifest error.
 
Section 5.5.  Discretion of Lender as to Manner of Funding.  Notwithstanding any
provisions of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Revolving Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder, except as may otherwise be provided in
this Article V, shall be made as if each Lender had actually funded and
maintained each LIBOR Loan through the purchase of deposits having a maturity
corresponding to the last day of the LIBOR Interest Period applicable to such
LIBOR Loan and bearing an interest rate to the applicable interest rate for such
LIBOR Period.
 
Section 5.6.  Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
 
Page 35

--------------------------------------------------------------------------------

 
requirements.  As used in this Section, the term “Foreign Lender” means any
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes (it being understood that for
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction).
 


 
ARTICLE VI
 
 
FEES


 
Section 6.1.  Unused Fees.  The Borrower shall pay to the Agent (for the Pro
Rata benefit of the Lenders) an unused fee equal to 0.5% times the Unused Amount
(as defined below).  The unused portion of the Line of Credit Commitment shall
be determined on a daily basis by subtracting the Total Outstandings from the
Commitments, and by averaging said daily amounts for such period set forth in
the applicable Compliance Certificate for which the fee is to be determined (the
“Unused Amount”).  Accrued Unused Fees shall be payable in arrears upon notice
from the Agent to the Borrower on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof.  On the day of such notice to the Borrower,
the Borrower hereby authorizes the Agent to debit its account specified on
Schedule 6 attached hereto and maintained with Capital One for collection of the
foregoing unused fee.
 
Section 6.2.  Letter of Credit Fee.  The Borrower shall pay to the Agent (for
the Pro Rata benefit of the Lenders) a fee for each Letter of Credit as provided
in Section 2.2.3 of this Agreement.  The foregoing fee shall be due and payable
at least one (1) Business Day prior to the issuance of a Letter of Credit.  The
Borrower hereby authorizes the Agent to debit its account specified in
Schedule 6 attached hereto and maintained with Capital One for the collection of
said fee.
 
ARTICLE VII

 
CERTAIN GENERAL PROVISIONS
 
 
Section 7.1.  Payments.  All payments of principal, interest, fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent at its office in New Orleans, Louisiana at 313 Carondelet Street, New
Orleans, Louisiana  70130, or at such other location
 
Page 36

--------------------------------------------------------------------------------

 
that the Agent may from time to time designate in writing to the Borrower, in
each case in immediately available funds.
 
Section 7.2.  No Offset, etc.  All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without setoff and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Agent, on
the date on which such amount is due and payable hereunder or under such other
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lender to receive the same net amount which the Lender would have received
on such due date had no such obligation been imposed upon the Borrower.  The
Borrower will deliver promptly to the Agent certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by the Borrower hereunder or under such other Loan Documents.
 
Section 7.3.  Rate Management Transactions.  The Borrower is permitted to enter
into Rate Management Transactions with the Lenders (and/or their affiliates).
 
Section 7.4.  Calculation of Fees.  The fees set forth in Article VI above will
be calculated on the basis of a year consisting of 360 days.
 


 
ARTICLE VIII
 
 
PREPAYMENTS
 
Section 8.1.  Voluntary Prepayments.  Borrower may at any time and from time to
time, without premium or penalty, prepay Base Rate Loans.    Borrower may at any
time and from time to time, without penalty or premium subject to Section 5.4
hereof, prepay LIBOR Loans outstanding upon at least three (3) Business Day’s
notice to the Agent.
 
Page 37

--------------------------------------------------------------------------------

 
Section 8.2.  Mandatory Prepayment Resulting From Overadvances.  In the event
the unpaid principal amount of the Revolving Loans ever exceeds the Line of
Credit Loan Commitment, the Borrower unconditionally agrees, within five (5)
days after notice from Agent of the occurrence of such an excess amount (an
“overadvance”) to make a lump sum payment to the Agent in an amount equal to the
overadvance.
 


 
ARTICLE IX

 
SECURITY FOR THE INDEBTEDNESS
 
 
Section 9.1.  Security.  The Indebtedness shall be secured by the following:
 
(a)         the Guaranty;
 
(b)         the Pledge Agreement; and
 
(c)         any other Collateral Documents granted by any Person in favor of
Agent for the ratable benefit of the Lenders as security for the Indebtedness.
 
ARTICLE X
 
CONDITIONS PRECEDENT
 
 
Section 10.1. Condition Precedent to Effectiveness of this Agreement.  The
effectiveness of this Agreement shall be subject to the satisfaction of the
following conditions precedent:
 
(a)         On or prior to the date hereof, the Borrower shall have executed and
delivered to the Agent this Agreement and the Notes;
 
(b)         On or prior to the date hereof, the Guarantors shall have executed
and delivered to the Agent the Guaranty;
 
(c)         On or prior to the date hereof, the Subsidiaries of Borrower that
are executing the Pledge Agreement shall have executed and delivered to Agent
the Pledge Agreement and the original certificates, if any, evidencing the
interests of said Subsidiaries in the entities described in the Pledge
Agreement;
 
Page 38

--------------------------------------------------------------------------------

 
(d)         On or prior to the date hereof, the Agent shall have received a
favorable legal opinion of counsel to the Borrower covering the transactions
contemplated by this Agreement, in form, scope and substance satisfactory to the
Agent;
 
(e)         The Agent shall have received certified resolutions of the Borrower
and each Guarantor  authorizing the execution of all documents and instruments
contemplated by this Agreement;
 
(f)         The Agent shall have received all fees, charges and expenses which
are due and payable as specified in this Agreement and any Loan Documents;
 
(g)         On or prior to the date hereof, the Agent shall have received the
organizational and governance documents, as amended, of the Borrower and each
Guarantor, and the Agent’s counsel shall have reviewed the foregoing documents
and is satisfied with the validity, due authorization and enforceability
thereof;
 
(h)         On or prior to the date hereof, the Borrower shall have delivered to
the Agent an insurance certificate detailing all insurance coverage for the
Borrower and the Subsidiaries; and
 
(i)         The Agent shall have received executed commitments from each of the
Lenders for their respective portions of the Commitment.
 
The Agent and the Lenders reserve the right, in their sole discretion, to waive
any one or more of the foregoing conditions precedent other than those set forth
in (i).
 
 
Section 10.2.  Conditions Precedent to All Revolving Loans.  The obligation of
the Lenders to make any Revolving Loan hereunder and the obligation of Agent to
issue a Letter of Credit and to make any Swing Line Loan are all subject to the
further condition precedent that:
 
 
(a)         The representations and warranties of the Borrower as set forth in
this Agreement, or in any Loan Document furnished to the Agent and/or any Lender
in connection herewith, shall be and remain true and correct in all material
respects on and as of the date of the making of such Loan or date of issuance of
such Letter of Credit (except to the extent specifically limited to a specified
date);
 
(b)         No Default or Event of Default shall exist or shall result from the
making of a Revolving Loan or the issuance of a Letter of Credit;
 
Page 39

--------------------------------------------------------------------------------

 
(c)         The Borrower shall have complied with the procedure set forth in
this Agreement, for the requesting of a Revolving Loan or the issuance of a
Letter of Credit, as the case may be; and
 
(d)         There shall have occurred no Material Adverse Effect since the date
of the most recent financial statements delivered by Borrower to Agent.
 
The Agent and the Lenders reserve the right, in their sole discretion, to waive
any one or more of the foregoing conditions precedent.
 


ARTICLE XI
 
 
REPRESENTATIONS AND WARRANTIES
 


 
The Borrower represents and warrants to the Agent and the Lenders as follows:
 
Section 11.1.  Corporate Authority of the Borrower.  The Borrower is a
corporation duly created, validly existing, and in good standing under the laws
of the State of Delaware, and is duly qualified and in good standing as foreign
corporation in Louisiana and all other jurisdictions where the failure to
qualify would have a Material Adverse Effect.  The Borrower has the corporate
power to enter into this Agreement and execute the Notes.  The Borrower has the
corporate power to perform its obligations hereunder and under the Loan
Documents.  The execution, delivery, and performance by the Borrower of the Loan
Documents have all been duly authorized by all necessary corporate or company
action, and do not and will not result in any material violation by the Borrower
of any provision of any law, rule, regulation, order, writ, judgment, decree,
determination or award presently in effect having applicability to the Borrower,
or the articles of incorporation and bylaws of the Borrower.  The making and
performance by the Borrower of the Loan Documents do not and will not result in
a breach of or constitute a default under any material indenture or loan or
credit agreement or any other material agreement or instrument to which the
Borrower is a party or by which it may be bound or affected, or result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature (other than
as contemplated by the Loan Documents) upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower.  Each of the Loan
Documents to which the Borrower is a party constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain
 
Page 40

--------------------------------------------------------------------------------

 
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.
 
Section 11.2.  Financial Statements.  The most recent balance sheet of the
Borrower at the dates thereof, and the related statements of income and retained
earnings for the period then ended, copies of which have been delivered to the
Agent, fairly present in all material respects the financial condition of the
Borrower as of the date or dates thereof.  Each of said financial statements
(including in each case related schedules and notes) were prepared in conformity
with GAAP and, except as otherwise disclosed to Agent in writing, applied on a
basis consistent with the preceding year (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and absence of the full
footnote disclosure).  No Material Adverse Effect has occurred since June 30,
2012 in the financial position or in the results of operations of the Borrower
and its Subsidiaries taken as a whole.
 
Section 11.3.  Litigation.  Other than as set forth in Schedule 11.3 and as may
be disclosed to the Agent in writing after the date of this Agreement, there are
no legal actions, suits or proceedings pending or, to the best knowledge of the
Borrower threatened, against or adversely and materially affecting the Borrower,
or any of its properties before any court or administrative agency (federal,
state or local), which could reasonably be expected to constitute a Material
Adverse Effect, and there are no judgments or decrees affecting the Borrower, or
its property (including, without limitation, the Collateral) which are or could
reasonably be expected to become an Encumbrance against such property (other
than a Permitted Encumbrance), provided that no breach of this Section 11.3
shall occur if the same is discharged within thirty days after the date of entry
thereof or an appeal or appropriate proceeding for review thereof is taken
within such period and a stay of execution pending such appeal is obtained.
 
Section 11.4.  Approvals.  No authorization, consent, approval or formal
exemption of, nor any filing or registration with, any governmental body or
regulatory authority (federal, state or local), and no vote, consent or approval
of the shareholders of the Borrower is or will be required in connection with
the execution and delivery by the Borrower of the Loan Documents or the
performance by the Borrower of its obligations hereunder and under the other
Loan Documents, except to the extent obtained.
 
Section 11.5.  Required Insurance.  The Borrower maintains insurance with
insurance companies in such amounts and against such risks as is usually carried
by owners of similar businesses and properties in the same general areas in
which Borrower operates.
 
Section 11.6.  Licenses.  The Borrower possesses adequate franchises, licenses
and permits to own its properties and to carry on its business as presently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 11.7.  Adverse Agreements.  The Borrower is not a party to any agreement
or instrument, nor subject to any charter or other restriction, materially and
adversely affecting the
 
Page 41

--------------------------------------------------------------------------------

 
business, properties, assets, or operations of the Borrower or its condition
(financial or otherwise), and the Borrower is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
would constitute a Material Adverse Effect.
 
Section 11.8.  Default or Event of Default.  No Default or Event of Default
hereunder has occurred and is continuing or will occur as a result of the giving
effect hereto.
 
Section 11.9.  Employee Benefit Plans.  Each employee pension benefit plan
(other than a Multiemployer Plan) which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code as to which the Borrower may have any liability complies in all
material respects with all applicable requirements of law and regulations,
except in each case for non compliance which could not reasonably be expected to
have a Material Adverse Effect, and (i) no Reportable Event (as defined in
ERISA) has occurred and is continuing with respect to any such plan, (ii) the
Borrower has not withdrawn from any such plan or initiated steps to do so, and
(iii) no steps have been taken to terminate any such plan.
 
Section 11.10.  Investment Company Act.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
Section 11.11.  Intentionally Omitted.
 
Section 11.12.  Regulations X, T and U.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations X, T and U of the Board of Governors of the Federal
Reserve System), and none of the proceeds of the Loans will be used for the
purpose of purchasing or carrying such margin stock.
 
Section 11.13.  Location of Offices and Records.  As of the date hereof, the
chief place of business of the Borrower, and the office where the Borrower keeps
its books and records is 420 West Pinhook Road, Suite A, Lafayette, Louisiana
70503.
 
Section 11.14.  Information.  All written information heretofore or
contemporaneously herewith furnished by the Borrower to the Agent and/or the
Lenders for the purposes of or in connection with this Agreement or any
transaction contemplated hereby (excluding projections, estimates, and
engineering reports) is, and all such information hereafter furnished by or on
behalf of the Borrower to the Agent and/or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such information, taken as a whole, is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading as of such date, taken as a whole.
 
Page 42

--------------------------------------------------------------------------------

 
Section 11.15.  Environmental Matters.  Except as previously disclosed to  the
Agent in writing or as could not reasonably be expected to result in a Material
Adverse Effect:
 
 
(a)         To the best of Borrower’s knowledge and belief after due inquiry,
Borrower and each Guarantor are in compliance with all applicable Environmental
Laws;
 
(b)         To the best of Borrower’s knowledge and belief after due inquiry,
Borrower and each Guarantor have obtained all consents and permits required
under all applicable Environmental Laws to operate its business as presently
conducted or as proposed to be conducted and all such consents and permits are
in full force and effect and Borrower and each Guarantor are in compliance with
all terms and conditions of such approvals;
 
(c)         To the best of Borrower’s knowledge and belief after due inquiry,
the Borrower, each Guarantor and their respective properties and operations are
not subject to any order from or agreement with any Governmental Authority or
private party respecting (i) failure to comply with any Environmental Law or any
Remedial Action or (ii) any Environmental Liabilities arising from the Release
or threatened Release except those orders and agreements with which Borrower and
Guarantor have complied;
 
(d)         To the best of Borrower’s knowledge and belief after due inquiry,
none of the operations of Borrower or any Guarantor is subject to any judicial
or administrative proceeding alleging a violation of, or liability under, any
Environmental Law;
 
(e)         None of the operations of Borrower or any Guarantor, to its best
knowledge after due inquiry, is the subject of any investigation by any
Governmental Authority evaluating whether any Remedial Action is needed to
respond to a Release or threatened Release;
 
(f)         Borrower and any Guarantor have not been required to file any notice
under any Environmental Law indicating past or present treatment, storage or
disposal of a hazardous waste as defined by 40 CFR Part 261 or any state or
local equivalent;
 
(g)         Borrower and Guarantor have not been required to file any notice
under any applicable Environmental Law reporting a Release;
 
(h)         There have been no written commitments or agreements involving
Borrower or any Guarantor from or with any Governmental Authority or any private
entity relating to the generation, storage, treatment, presence, Release, or
threatened Release;
 
Page 43

--------------------------------------------------------------------------------

 
(i)         Borrower and/or Guarantor has not received any written notice or
claim to the effect that it is or may be liable to any Person as a result of the
Release or threatened Release;
 
(j)         To the best of Borrower’s knowledge and belief after due inquiry,
Borrower and Guarantor have no known liability in connection with any material
Release or material threatened Release;
 
(k)         After due inquiry, no Environmental Lien has attached (and continues
to attach) to any properties of Borrower or any Guarantor, provided that no
breach of this Section 11.15(k) shall occur if the same is discharged within
thirty days after the attachment thereof or an appeal or other appropriate
proceeding for review thereof is taken within said thirty day period and/or a
stay of execution pending such appeal is obtained; and
 
(l)         To the Borrower’s best knowledge after due inquiry, there have been
no environmental investigations, studies, audits, tests, reviews or other
analyses conducted by or which are in the possession of Borrower or any
Guarantor in relation to any violation of Environmental Laws which violation
could reasonably be expected to have a Material Adverse Effect in relation to
any properties or facility now or previously owned or leased by Borrower which
have not been made available to Agent.
 
Section 11.16.  Solvency of the Borrower.  The Borrower is and after
consummation of the transactions contemplated by this Agreement (including the
making of the Revolving Loans and the issuance of Letters of Credit), and after
giving effect to all obligations incurred by the Borrower in connection
herewith, will be, Solvent.
 
Section 11.17.  Governmental Requirements. The properties, assets, and business
of the Borrower are in compliance with all current governmental requirements
affecting same, except where failure could not reasonably be expected to have a
Material Adverse Effect.
 
Section 11.18.  Authority of the Guarantor.  Each Guarantor is duly created,
validly existing, and in good standing under the laws of the state of its
formation, and is duly qualified and in good standing as foreign entity in all
other jurisdictions where the failure to be in good standing or to so qualify
would have a Material Adverse Effect, other than as set forth on
Schedule 12.18.  Each Guarantor has the power to enter into the Guaranty and the
other Loan Documents to which it is a party, and to perform its obligations
thereunder, other than as set forth on Schedule 12.18.  The making and
performance by the Guarantor of the Guaranty and the other Loan Documents to
which it is a party, have all been duly authorized by all necessary action, and
do not and will not materially violate any provision of any law,
 
Page 44

--------------------------------------------------------------------------------

 
rule, regulation, order, writ, judgment, decree, determination or award
presently in effect having applicability to such Guarantor, or governing
documents of such Guarantor.  The making and performance by each Guarantor of
the Guaranty and the other Loan Documents to which it is a party, do not and
will not result in a breach of or constitute a default under any material
indenture or loan or credit agreement or any other material agreement or
instrument to which such Guarantor is a party or by which it may be bound or
affected, or result in, or require, the creation or imposition of any mortgage,
deed of trust, pledge, lien, security interest or other charge or encumbrance of
any nature (other than as contemplated by the Loan Documents) upon or with
respect to any of the properties now owned or hereafter acquired by such
Guarantor, and such Guarantor is not in default under or in violation of any
such order, writ, judgment, decree, determination, award, indenture, agreement
or instrument to the extent any such default or violation could reasonably be
expected to have a Material Adverse Effect.  The Guaranty constitutes a legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.
 
Section 11.19.  Reliance on Representations and Warranties.  The Borrower
understands and agrees that the Agent and the Lenders are relying upon the above
representations and warranties in making the Revolving Loans to the
Borrower.  The Borrower further agrees that the foregoing representations and
warranties shall be true and correct in all material respects as of the date of
this Agreement and on the date of each advance under the Line of Credit and on
the date of each issuance, amendment, renewal or extension of a Letter of
Credit.
 
 
ARTICLE XII
 


AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees as follows:
 
Section 12.1.  Financial Statements; Other Reporting Requirements.  The Borrower
will furnish or cause to be furnished to the Agent:
 
(a)         as soon as available and in any event within ninety (90) days
following the close of the fiscal year of the Borrower, audited consolidated
financial statements of the Borrower consisting of a balance sheet as at the end
of such fiscal year and statements of income, and statement of cash flow for
such fiscal year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, certified by independent
certified public accountants of recognized national standing or otherwise
acceptable to the Required Lenders (such acceptance not to be unreasonably
withheld),
 
Page 45

--------------------------------------------------------------------------------

 
whose certification shall be unqualified and in scope and substance satisfactory
to the Required Lenders;
 
(b)         as soon as available and in any event within sixty (60) days
following the close of each fiscal quarter of the Borrower, interim unaudited
consolidated financial statements of the Borrower, consisting of a balance sheet
as of the end of such quarter and statements of income and cash flow, certified
as true and correct by the Borrower’s chief financial officer as having been
prepared in accordance with GAAP consistently applied;
 
(c)         upon each submission of the financial statements required by (a) and
(b) above, a compliance certificate signed by the chief financial officer of the
Borrower substantially in the form attached hereto as Exhibit A (a “Compliance
Certificate”), certifying that he has reviewed this Agreement and to the best of
his knowledge no Default or Event of Default has occurred, or if such Default or
Event of Default has occurred, specifying the nature and extent thereof, that
all financial covenants in this Agreement have been met, and providing a
computation of all financial covenants contained herein;
 
(d)         such other financial information or other information concerning the
Borrower and/or any Guarantor as the Agent and/or the Lenders may reasonably
request from time to time;
 
(e)         in addition, the Borrower may deliver information required to be
delivered pursuant to Sections 12.1 (a) and (b) by posting any such information
to the Borrower’s internet website (as of the Agreement date,
www.lhcgroup.com).  Any such information provided in such manner shall only be
deemed to have been delivered to the Agent or a Lender (i) on the date on which
the Agent or such Lender, as applicable, receives notice from the Borrower that
such information has been posted to the Borrower’s internet website and
(ii) only if such information is publicly available without charge on such
website.  If for any reason, the Agent or a Lender either did not receive such
notice or after reasonable efforts was unable to access such website, then the
Agent or such Lender, as applicable, shall not be deemed to have received such
information.  In addition to any manner permitted by Section 12.1, the Borrower
may notify the Agent or a Lender that information has been posted to such a
website by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Agent or such Lender, as applicable; and
 
Page 46

--------------------------------------------------------------------------------

 
(f)         notwithstanding anything in this Section to the contrary (i) the
Borrower shall deliver paper copies of information required pursuant to
Sections 12.1(a) and (b) to the Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given to the Borrower by the Agent or such Lender and (ii) in every
instance the Borrower shall be required to provide to the Agent a paper original
of the Compliance Certificate required by Section 12.1(c).
 
Section 12.2.  Notice of Default; Litigation; ERISA Matters.  The Borrower will
give written notice to the Agent as soon as reasonably possible and in no event
more than five (5) Business Days of (i) the occurrence of any Default or Event
of Default hereunder of which it has knowledge, (ii) the filing of any actions,
suits or proceedings against the Borrower in any court or before any
governmental authority or tribunal of which it has knowledge, which could
reasonably be expected to cause a Material Adverse Effect with respect to the
Borrower, (iii) the occurrence of a reportable event under, or the institution
of steps by the Borrower to withdraw from, or the institution of any steps to
terminate, any employee pension plan (other than a Multiemployer Plan) which is
covered by Title IV of ERISA or subject to the minimum funding standard under
Section 412 of the Internal Revenue Code as to which the Borrower may have
liability in excess of $100,000.00, or (iv) the occurrence of any other action,
event or condition of any nature of which it has knowledge which could
reasonably be expected to cause, or lead to, or result in, any Material Adverse
Effect to the Borrower.
 
Section 12.3.  Maintenance of Existence, Properties and Liens.  The Borrower
will (i) continue to engage in its existing business operations and other
business activities reasonably related to thereto; (ii) maintain its existence
and good standing in each jurisdiction where the failure to qualify would have a
Material Adverse Effect; (iii) keep and maintain all franchises, licenses and
properties necessary in the conduct of its business in good order and condition,
except to the extent the failure to do so could not reasonably be expected to
cause a Material Adverse Effect; and (iv) duly observe and conform to all
material requirements of any governmental authorities relative to the conduct of
its business or the operation of its properties or assets, except to the extent
the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.
 
Section 12.4.  Taxes.  The Borrower shall pay or cause to be paid when due, all
taxes, local and special assessments, and governmental charges of every type and
description, that may from time to time be imposed, assessed and levied against
its properties.  The Borrower further agrees to furnish the Agent with evidence
that such taxes, assessments, and governmental charges due by the Borrower have
been paid in full and in a timely manner, if such data is requested by the
Agent.  Notwithstanding the foregoing, the Borrower may withhold any such taxes,
local and special assessments, and governmental charges or elect to contest any
lien if the Borrower is in good faith conducting an appropriate proceeding to
contest the obligation to pay.
 
Page 47

--------------------------------------------------------------------------------

 
Section 12.5.  Compliance with Environmental Laws.  The Borrower and each
Guarantor shall comply with and shall use reasonable commercial efforts to cause
all of its employees, or agents (while such Persons are acting within the scope
of their relationship with the Borrower) to (i) comply with all Environmental
Laws with respect to the disposal of Hazardous Materials, (ii) pay immediately
when due the cost of removal of any such Hazardous Materials, and (iii) keep the
Borrower’s and each Guarantor’s properties free of any lien imposed pursuant to
any Environmental Laws, provided that no breach of this Section 12.5 shall occur
if (a) the same is discharged within thirty (30) days after the Borrower or such
Guarantor is notified of non-compliance or an appeal or appropriate proceedings
for review thereof is taken within such period and Borrower or such Guarantor is
not obligated to comply pending such appeal or other appropriate proceedings or
(b) failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
The Borrower shall give notice to the Agent as soon as reasonably possible and
in no event more than five (5) days after Borrower (or any Guarantor) receives
any compliance orders, environmental citations, or other notices from any
Governmental Authority relating to any Environmental Liabilities relating to its
properties which may reasonably be expected to result in an Event of Default;
the Borrower agrees to take any and all reasonable steps, and to perform any and
all reasonable actions necessary or appropriate to promptly comply with any such
compliance orders, environmental citations, or other notices from any
Governmental Authority relating to any Environmental Liabilities requiring the
Borrower (or any Guarantor) to remove, treat or dispose of such Hazardous
Materials, and, upon Agent’s request, to provide the Agent with satisfactory
evidence of such compliance with any claim in excess of $500,000; provided,
however, that nothing contained herein shall preclude the Borrower from
contesting any such compliance orders, environmental citations, or other notices
from any Governmental Authority relating to any Environmental Liabilities if
such contest is made in good faith, appropriate reserves are established for the
payment for the cost of compliance therewith.
 
Regardless of whether any Event of Default hereunder shall have occurred and be
continuing, the Borrower and each Guarantor agrees to defend, indemnify and hold
harmless the Agent and the Lenders from any and all liabilities (including
strict liability), actions, demands, penalties, losses, costs or expenses
(including, without limitation, reasonable attorneys’ fees and remedial costs),
suits, administrative orders, agency demand letters, costs of any settlement or
judgment and claims of any and every kind whatsoever which may now or in the
future (whether before or after the termination of this Agreement) be paid,
incurred, or suffered by, or asserted against the Agent and/or the Lenders by
any person or entity or governmental agency for, with respect to, or as a direct
or indirect result of, the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, or release from or onto the property of
the Borrower (or any Guarantor) of any Hazardous Materials, regulated by any
Environmental Laws, contamination resulting therefrom, or arising out of,
or  resulting from, the environmental condition of such property or the
applicability of any Environmental Laws
 
Page 48

--------------------------------------------------------------------------------

 
relating to hazardous materials (including, without limitation, CERCLA or any so
called federal, state or local “super fund” or “super lien” laws, statute,
ordinance, code, rule, regulation, order or decree) regardless of whether or not
caused by or within the control of the Lender (the costs and/or liabilities
described above being hereinafter referred to as the “Environmental
Liabilities”); provided, however, that the Borrower shall not be obligated to
indemnify the Agent or any Lenders for any acts or omissions of the Agent or any
Lenders in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Agent or Lender,
as determined by a court of competent jurisdiction in a final, non-appealable
judgment.  THE COVENANTS AND INDEMNITIES CONTAINED IN THIS SECTION 12.5 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT; AND, PROVIDED, HOWEVER, NO RELEASE,
WAIVER, DEFENSE OR INDEMNITY SHALL BE AFFORDED UNDER THIS SECTION 12.5 IN
RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF
THE AGENT AND/OR THE LENDERS OR THEIR AGENTS OR REPRESENTATIVES DURING THE
PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS, OR ITS AGENTS OR
REPRESENTATIVES, SHALL HAVE OBTAINED OWNERSHIP, OPERATION OR POSSESSION OF SUCH
PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, AS
MORTGAGEE-IN-POSSESSION OR OTHERWISE).  ANY CLAIMS UNDER THIS SECTION 12.5 SHALL
BE SUBJECT TO SECTION 15.9.
 
Section 12.6.  Further Assurances.  The Borrower will, at any time and from time
to time, execute and deliver such further instruments and take such further
action as may reasonably be requested by the Agent, in order to cure any defects
in the execution and delivery of, or to comply with or accomplish the covenants
and agreements contained in this Agreement or the Collateral Documents.
 
Section 12.7.  Financial Covenants.  The Borrower shall comply with the
following covenants and ratios:
 
(a)         Minimum Fixed Charge Coverage.  At the end of each fiscal quarter of
the Borrower, its fixed charge coverage ratio shall be not less than 1.50 to
1.00.  The fixed charge coverage ratio shall be calculated as follows: EBITDA
plus Borrower’s consolidated lease/rent expense minus consolidated unfinanced
capital expenditures divided by Borrower’s consolidated prior period current
maturities of long-term debt plus interest expense plus lease/rent expense plus
cash taxes.  This covenant will be tested quarterly by Agent on a rolling
four-quarters basis, commencing September 30, 2012.
 
Page 49

--------------------------------------------------------------------------------

 
(b)         Consolidated Net Worth.  At the end of each fiscal quarter of
Borrower, its Consolidated Net Worth shall be not less than $250,000,000.00;
provided, however, this Consolidated Net Worth requirement will increase by
fifty percent (50%) of net income (if positive) for each subsequent quarter
after the date of the Agreement.  This covenant will be tested by Agent on a
quarterly basis, commencing September 30, 2012.
 
(c)         Leverage Ratio.  At the end of each fiscal quarter of the Borrower,
its Leverage Ratio shall be not more than 2.00 to 1.00.  This covenant will be
tested by Agent quarterly on a rolling four quarters basis commencing
September 30, 2012.
 
Section 12.8.  Operations.  The Borrower and each Guarantor shall conduct its
business affairs in a reasonable and prudent manner and in compliance with all
applicable federal, state and municipal laws, ordinances, rules and regulations
respecting its properties, charters, businesses and operations, including
compliance with all minimum funding standards and other requirements of ERISA,
and other laws applicable to any employee benefit plans which they may have,
except to the extent the failure to do so could not reasonably be expected to
cause a Material Adverse Effect.
 
Section 12.9.  Change of Location.  The Borrower shall, within ten (10) Business
Days prior to any change to the location of its chief executive office, notify
the Agent in writing of such proposed change.
 
Section 12.10.  Employee Benefit Plans.  The Borrower will maintain each
employee pension benefit plan (other than a Multiemployer Plan) which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Internal Revenue Code benefit plan as to which it may have
any liability, in material compliance with all applicable requirements of law
and regulations; except to the extent the failure to do so could not reasonably
be expected to cause a Material Adverse Effect.
 
Section 12.11.  Deposit and Operating Accounts.  The Borrower will maintain and
will cause each of the Guarantors and its Subsidiaries to maintain primary
deposit and operating accounts with Capital One or such other Lender (or any one
or more of them) acceptable to Borrower; provided, however, the target of an
Acquisition will be allowed up to eighteen (18) months following such
Acquisition to transfer accounts to Capital One or such other Lender (or any one
or more of them) acceptable to Borrower.
 
Section 12.12.  Intentionally Omitted.
 
Section 12.13.  Insurance.  The Borrower agrees to provide the Agent with
certificates or binders evidencing its insurance coverage on an annual basis,
and, if requested by the Agent, the Borrower further agrees to promptly furnish
the Agent with copies of all renewal notices and copies of receipts for
 
Page 50

--------------------------------------------------------------------------------

 
paid premiums.  The Borrower shall provide the Agent with certificates or
binders evidencing insurance coverage pursuant to all renewal or replacement
policies of insurance no later than fifteen (15) days before any such existing
policy or policies should expire.
 
Section 12.14.  Subsidiaries.  The Borrower agrees that any Subsidiary of the
Borrower formed or acquired by or on behalf of the Borrower after the date of
this Agreement that is not an Excluded Subsidiary of the Borrower shall join the
Guaranty not later than the next succeeding date on which the Borrower delivers
its Compliance Certificate pursuant to Section 12.1(c) of this Agreement, and
Borrower shall deliver to the Agent on such date (i) notice of such Acquisition
or formation, as the case may be, and (ii) to the extent such acquired or formed
Subsidiary is not an Excluded Subsidiary, a duly executed joinder agreement to
the Guaranty substantially in the form of Exhibit D attached hereto, operating
agreement (or similar document), certificate of formation (or similar document),
resolutions of the governing body of such Subsidiary approving the guaranty and
related transactions and good standing certificate.
 
Section 12.15.  Collateral Documents.  The Borrower agrees to grant (and/or
cause its Subsidiaries to grant) to Agent for the Pro Rata benefit of the
Lenders perfected first priority security interests and mortgage liens on
properties and assets of Borrower and its Subsidiaries if an Event of Default
occurs pursuant to the Borrower’s noncompliance with Section 12.7 above and such
Event of Default continues beyond the expiration of its applicable cure period
or is not otherwise waived in accordance with the terms of this Agreement.
 
Section 12.16.  Intentionally Omitted.
 
Section 12.17.  Excluded Subsidiaries. The Borrower agrees to use commercially
reasonable efforts to obtain and deliver to the Agent an executed joinder to the
Guaranty by each non-wholly owned Subsidiary of Borrower, and the Subsidiary of
Borrower that owns an interest in such Subsidiary must execute and deliver to
the Agent a joinder to the Pledge Agreement (and deliver in pledge to the Agent
the certificates evidencing such interests); provided, further, the parties
agree that (i) the Excluded Subsidiaries are not required to execute the
Guaranty; and (ii) the Subsidiaries that have equity interests in the Excluded
Subsidiaries are not required to pledge such interests pursuant to the Pledge
Agreement.  The Borrower further agrees that for Subsidiaries formed or acquired
after the date of this Agreement, it shall use its best efforts to cause the
governing documents of each such non-wholly owned Subsidiary of Borrower to
permit expressly the joinder to Pledge Agreement by Borrower or the
 
Page 51

--------------------------------------------------------------------------------

 
Subsidiary of Borrower that owns an interest in an Excluded Subsidiary limited
only to the interests owned by Borrower or such Subsidiary of Borrower.
 
Section 12.18  Post-Closing Obligations. The Borrower shall cause the conditions
set forth on Schedule 12.18 hereto to be satisfied in full, on or before the
date specified for such conditions, time being of the essence, in a manner
satisfactory, in form and substance as applicable, to Agent in its sole
discretion.
 


 
ARTICLE XIII
 
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees as follows:
 
Section 13.1.  Limitations on Fundamental Changes.  Without the prior written
consent of the Agent, the Borrower shall not form any Subsidiary that does not
become a Guarantor (except for Excluded Subsidiaries), nor shall the Borrower
consummate any transaction of merger or consolidation unless the Borrower is the
surviving entity, or liquidate or dissolve itself (or suffer any liquidation or
dissolution).
 
Section 13.2.  Disposition of Assets.  Without first obtaining the prior written
consent of the Agent, the Borrower shall not, and shall not permit any Guarantor
to, Dispose of any of its respective property or assets except for the
following:
 
(a)         Dispositions of property or assets in the ordinary course of
business;
 
(b)         Dispositions of obsolete, damaged, worn out or surplus property no
longer used or useful in the business of the Borrower or such Guarantor;
 
(c)         Dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of the Borrower or a Guarantor;
 
(d)         Dispositions of property or assets to the extent that the net cash
proceeds received by the Borrower or a Guarantor are used within 180 days of
receipt of such net cash proceeds to acquire property or assets to be used by
the Borrower or such Guarantor in its business; and
 
Page 52

--------------------------------------------------------------------------------

 
(e)         The Borrower’s Subsidiaries may (i) enter into statutory conversions
in any state of the United States; provided that the surviving entity of any
conversion involving a Guarantor shall be a Subsidiary Guarantor or shall become
a Guarantor and (ii) liquidate or dissolve itself (or suffer any liquidation or
dissolution) if the Borrower determines that such Subsidiary is no longer useful
to the business and operations of the Borrower; provided that such Subsidiary or
Guarantor shall automatically be released from its obligations under all of the
Loan Documents.
 
Section 13.3.  Intentionally Omitted.
 
Section 13.4.  Encumbrances; Negative Pledge.  The Borrower and Guarantor shall
not directly or indirectly create, incur, assume or permit to exist any
Encumbrances on any of its property and/or assets now owned or hereafter
acquired, except for the following (hereinafter referred to as the “Permitted
Encumbrances”):
 
(a)         Encumbrances for taxes, assessments, or other governmental charges
not yet due or which are being contested in good faith by appropriate action
promptly initiated and diligently conducted, if such reserves as shall be
required by GAAP shall have been made therefor;
 
(b)         Encumbrances of landlords, vendors, carriers, warehousemen,
mechanics, laborers, materialmen and other Encumbrances arising by law in the
ordinary course of business for sums either not yet due or being contested
in  good faith by appropriate action promptly initiated and diligently
conducted, if such reserve as shall be required by GAAP shall have been made
therefor;
 
(c)         Inchoate liens arising under ERISA to secure the contingent
liabilities, if any, permitted by this Agreement;
 
(d)         Encumbrances in favor of the Agent and/or the Lenders to secure the
Indebtedness;
 
(e)         Encumbrances existing on the date hereof and set forth in
Schedule 13.4, and any renewals, replacements or extensions thereof, provided
that the amount secured or benefited thereby is not increased;
 
Page 53

--------------------------------------------------------------------------------

 
 (f)         Pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(g)         Deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(h)         Zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
 
(i)         Deposits, encumbrances or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business;
 
(j)        Any Encumbrance securing Purchase Money Indebtedness permitted under
Section 13.5(e), provided that, (i) such security interest is incurred, and the
Debt secured thereby is created, within 180 days after the acquisition (or
completion of construction) of the property or assets subject thereto, (ii) the
Debt secured thereby does not include any other Debt that is not from the same
financing source, and (iii) such security interest do not apply to any other
property or assets of the Borrower or any Subsidiary except any such property or
assets which are the subject of any Encumbrance securing Debt from such
financing source;
 
(k)        Encumbrances arising out of judgments or awards in respect of which
the Borrower (or any Guarantor) shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which it shall have secured a
subsisting stay of execution pending such appeal or proceedings for review,
provided the Borrower shall have set aside on its books adequate reserves, in
accordance with GAAP, with respect to such judgment or award;
 
Page 54

--------------------------------------------------------------------------------

 
(l)        Encumbrances on the property or assets of any Person existing at the
time such Person becomes a Subsidiary of the Borrower and not incurred as a
result of (or in connection with or in anticipation of) such Person’s becoming a
Subsidiary of the Borrower, provided that such Encumbrances do not extend to or
cover any property or assets of the Borrower or any of its Subsidiaries other
than the property or assets encumbered at the time such Person becomes a
Subsidiary of the Borrower, and provided, further, that such Encumbrances do not
secure any Debt or other obligation not permitted under this Agreement;
 
(m)        Mortgage by Borrower in favor of American Bank & Trust Company as
collateral for the $1,500,000.00 real estate construction loan that is
referenced in Section 13.5(f) below, which mortgage will affect Borrower’s
immovable property in Opelousas, Louisiana; and
 
(n)        Encumbrances on any property or assets leased in the ordinary course
of business by the Borrower or any Guarantor in favor of the lessor of such
property or assets.
 
Section 13.5.  Debts.  The Borrower and the Guarantor, without the prior written
consent of the Required Lenders, shall not incur, create, assume or in any
manner become or be liable in respect of any Debt, except for:
 
(a)         The Indebtedness;
 
(b)         Debt existing as of the date of this Agreement as set forth in
Schedule 13.5, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Debt is not increased at the time of such
refinancing, refunding, replacement, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder;
 
 (c)         Debt arising under any performance bond, or letter of credit
obtained for similar purposes, or any reimbursement obligations in respect
thereof, entered into in the ordinary course of business;
 
(d)         Debt of the Borrower to any Subsidiary and Debt of any Subsidiary of
the Borrower to the Borrower or any other Subsidiary;
 
Page 55

--------------------------------------------------------------------------------

 
(e)         (i) Purchase Money Indebtedness subject to a maximum aggregate
principal amount at any time outstanding not in excess of $2,500,000.00;
(ii) additional unsecured Debt subject to a maximum aggregate principal amount
at any time outstanding not in excess of $5,000,000.00; and (iii) Debt of any
Person that becomes a Subsidiary after the date hereof; provided, that such Debt
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary subject
to a maximum aggregate principal amount at any time outstanding not in excess of
$500,000.00; and
 
(f)         Construction loan in the aggregate principal amount of $1,500,000.00
extended by American Bank & Trust Company to Borrower for construction of a
building in Opelousas, Louisiana, which loan will be secured by the mortgage
referenced in Section 13.4(m) above.
 
Section 13.6.  Investments, Loans and Revolving Loans.  Without first obtaining
the prior written consent of the Agent (or the Required Lenders in the case of
the immediately following clause (h)), the Borrower shall not, and shall not
permit any Guarantor to, make or permit to remain outstanding any loans or
advances to, or make investments or acquire an equity interest in any Person,
except for the following:
 
(a)         Permitted Investments;
 
(b)         Investments in existence on the date hereof and set forth on
Schedule 13.6;
 
(c)         Investments in the Borrower or any other Subsidiary;
 
(d)        loans or advances to employees in the ordinary course of business in
an aggregate amount to any single employee not in excess of $75,000 (or, if and
to the extent such loans or advances shall be used by such employee for
relocation expenses, $100,000) and in an aggregate amount for all employees of
the Borrower and the Subsidiaries not in excess of $1,000,000 at any one time
outstanding;
 
(e)        Trade credit and accounts arising in the ordinary course of business;
 
(f)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
Page 56

--------------------------------------------------------------------------------

 
(g)        Investments made as a result of the receipt of non-cash consideration
from an asset sale not prohibited by this Agreement;
 
(h)        Investments made in connection with any acquisition by the Borrower
or a Subsidiary of stock or other equity interests (other than directors’
qualifying shares) in, all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person; provided, however, if the aggregate consideration for such Acquisition
is $20,000,000.00 or more (stock and/or cash consideration), (a) the Borrower
shall have given the Agent notice of such Acquisition at least seven (7)
Business Days prior to the consummation of such Acquisition, together with
delivery to Agent of all pertinent information regarding the Acquisition,
including a certificate of a duly authorized officer of Borrower certifying
(i) the combined statements of Borrower and the target of such Acquisition as of
the last quarter end, (ii) the combined covenant calculations as of the last
quarter end of Borrower and the target of such Acquisition, (iii) the combined
post-acquisition financial projections for the next four (4) fiscal quarters,
(iv) the memorandum detailing key reasons for the proposed Acquisition,
including financial and demographics, (v) that immediately prior to and after
giving effect to the Acquisition, the Borrower is in compliance with all
covenants, representations and warranties of this Agreement, (vi) that no
Default or Event of Default has occurred and is continuing or will result from
the making of the Acquisition and (vii) any additional information specific to
the proposed Acquisition deemed necessary by the Agent and the Lenders in their
sole discretion; and (b) the Agent (on behalf of the Required Lenders) shall
have given its prior consent to such Acquisition (which consent shall not be
unreasonably withheld or delayed) at least two (2) Business Days prior to
consummation of such Acquisition;
 
(i)        other Investments in an amount not to exceed $7,000,000.00 in the
aggregate at any time outstanding;
 
(j)        Acquisitions for which the total consideration to be paid by Borrower
for any such individual Acquisition is less than $20,000,000.00;
 
(k)        Acquisitions closed while the Line of Credit is unfunded; and
 
(l)        Acquisitions funded with cash on hand or securities of the Borrower.
 
Page 57

--------------------------------------------------------------------------------

 
Section 13.7.  Intentionally Omitted.
 
Section 13.8.  Transactions with Affiliates.  Except as set forth on
Schedule 13.8 attached hereto, the Borrower shall not sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its affiliates unless
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as the case may be, than those that could be obtained at the time of
such transaction on an arm’s-length basis from a Person who is not an affiliate.
 
Section 13.9.  Stock Repurchases.  The Borrower shall not, without the prior
written consent of the Required Lenders, repurchase more than $50,000,000.00 of
its outstanding stock.
 
 
ARTICLE XIV
 
EVENTS OF DEFAULT
 
 
Section 14.1.  Events of Default.  The occurrence of any one or more of the
following shall constitute an Event of Default:
 
(a)           Default under the Indebtedness.  Should the Borrower default in
the payment of principal under the Indebtedness of the Borrower to the Lenders,
or should the Borrower default in the payment of interest under the Indebtedness
of the Borrower to the Lender within ten (10) days after any such interest
payment is due.
 
(b)           Default under this Agreement.  Should the Borrower or any
Guarantor violate or fail to comply fully with any of the terms and conditions
of, or default under, this Agreement, and such default not be cured within
forty-five (45) days of the occurrence thereof (provided, however, that no cure
period shall be available for a default in the obligation to maintain insurance
coverages required hereby).
 
(c)           Default Under Other Agreements.  Should any event of default occur
or exist under any of the Loan Documents (excluding an Event of Default
described in (a) or (b) above) or should the Borrower and/or the Guarantor
violate, or fail to comply fully with, any terms and conditions of any of the
Collateral Documents or Loan Documents (excluding an Event of Default described
in (a) or (b) above), and such default not be cured within forty-five (45) days
of the occurrence thereof.
 
(d)           Default in Favor of Third Parties.  Should the Borrower or the
Guarantor (i) fail to pay Debt having a principal amount in excess of
$1,000,000.00 the aggregate (other than the Indebtedness), or any interest or
premium thereon, when due (or, if permitted by the terms of the relevant
document, within any applicable grace period), whether such Debt shall become
due by scheduled maturity, by
 
Page 58

--------------------------------------------------------------------------------

 
required prepayment, by acceleration, by demand or otherwise; or (ii) fail to
perform any term, covenant or condition on its part to be performed under any
agreement or instrument evidencing, securing or relating to Debt (other than the
Indebtedness) having a principal amount in excess of $1,000,000.00 the
aggregate, when required to be performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or to permit the holder or
holders of such Debt to accelerate, the maturity of such Debt.
 
(e)           Insolvency.  The following occurrences shall constitute an Event
of Default hereunder:
 
(i)         Filing by the Borrower and/or any Guarantor having assets of
$1,000,000.00 or more of a voluntary petition or any answer seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under any applicable bankruptcy act or law, or under any other insolvency act or
law, now or hereafter existing, or any action by the Borrower and/or such
Guarantor consenting to, approving of, or acquiescing in, any such petition or
proceeding; the application by the Borrower and/or such Guarantor for, or the
appointment by consent or acquiescence of, a receiver or trustee of the Borrower
and/or such Guarantor for all or a substantial part of the property of the
Borrower and/or such Guarantor; the making by the Borrower and/or such
Guarantor, of an assignment for the benefit of creditors; the inability of the
Borrower and/or any Guarantor having assets of $1,000,000.00 or more or the
admission by the Borrower and/or such Guarantor in writing, of its inability to
pay its debts as they mature (the term “acquiescence” means the failure to file
a petition or motion in opposition to such petition or proceeding or to vacate
or discharge any order, judgment or decree providing for such appointment within
sixty (60) days after the appointment of a receiver or trustee); or
 
(ii)         Filing of an involuntary petition against the Borrower and/or any
Guarantor having assets of $1,000,000.00 or more in bankruptcy or seeking
reorganization, arrangement, readjustment of its  debts or for any other relief
under any applicable bankruptcy act or law, or under any other insolvency act or
law, now or hereafter existing and such petition remains undismissed or
unanswered for a period of sixty (60) days from such filing; or the involuntary
appointment of a receiver or trustee of the Borrower and/or such Guarantor for
all or a substantial part of the property of the Borrower and/or such Guarantor
and such appointment remains unvacated or unopposed for a period of sixty (60)
days from such appointment, execution or similar process against any substantial
part of the property of the Borrower and/or such Guarantor and such warrant
remains unbonded or undismissed for a period of sixty (60) days from notice to
the Borrower or such Guarantor of its issuance.
 
Page 59

--------------------------------------------------------------------------------

 
(f)           Dissolution Proceedings.  Should proceedings for the dissolution
or appointment of a liquidator of the Borrower and/or any Guarantor having
assets of $1,000,000.00 or more be commenced.
 
(g)           False Statements.  Should any representation or warranty of the
Borrower made by the Borrower to the Agent and/or the Lenders in this Agreement
or any other Loan Document or in any certificate or statement furnished
thereunder prove to be incorrect or misleading in any material respect when made
or reaffirmed.
 
(h)           ERISA.   Should Borrower or any Subsidiary fail to pay when due
any material amount which it shall have become liable to pay to the Pension
Benefit Guaranty Corporation (“PBGC”) or to an employee benefit pension plan
under Title IV of ERISA; or notice of intent to terminate an employee benefit
plan shall be filed under Title IV of ERISA by Borrower or any Subsidiary; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such employee benefit plan to
enforce Section 515 or 42(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any such
employee benefit plan must be terminated.
 
(i)           Judgments.   One or more judgments in an aggregate amount in
excess of $1,000,000.00 shall be rendered against Borrower that is not fully
covered by insurance, and such judgment(s) shall continue unsatisfied and
unstayed for a period of 30 days unless such judgment is being properly
contested in good faith by Borrower.
 
Upon the occurrence of an Event of Default, the Line of Credit Loan Commitment
will, at the option of the Lenders, either terminate or be suspended (including
any obligation to make any further Revolving Loans and/or issue Letters of
Credit), and, at the Lenders’ option, the Notes and all Indebtedness of the
Borrower will become immediately due and payable, all without notice of any kind
to the Borrower, except that in the case of type described in the “Insolvency”
subsection above, such acceleration shall be automatic and not optional.  For
any other Event of Default, the Agent, upon request of the Required Lenders,
shall by notice to Borrower declare the principal of, and all interest then
accrued on, the Notes and any other liabilities hereunder to be forthwith due
and payable, whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which Borrower and each
Guarantor hereby expressly waive, anything contained herein or in the Notes to
the contrary notwithstanding.  Upon the occurrence of an Event of Default and
upon the request of the Required Lenders, the Agent shall exercise any and all
rights and remedies under the Loan Documents, or any of them, granted to Agent
hereunder or granted to Agent at law or in equity, including, without
limitation, foreclosure of the Collateral.  Nothing contained in this
Article XIV shall be construed to limit or amend in any way the
 
Page 60

--------------------------------------------------------------------------------

 
Events of Default enumerated in the Notes or any other Loan Document, or any
other document executed in connection with the transaction contemplated herein.
 
Upon the occurrence and during the continuance of any Event of Default, the
Lenders are hereby authorized at any time and from time to time, without notice
(other than such notice as provided below) to Borrower or Guarantor (any such
notice being expressly waived by Borrower and Guarantor), to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by any of the Lenders
to or for the credit or the account of Borrower against any and all of the
indebtedness of Borrower under the Notes and the Loan Documents, including this
Agreement, irrespective of whether or not the Lenders shall have made any demand
under the Loan Documents, including this Agreement or the Notes and although
such indebtedness may be unmatured.  Any amount set-off by the Lenders shall be
applied against the indebtedness owed the Lenders by Borrower pursuant to this
Agreement and the Notes.  The Lenders agree promptly to notify Borrower after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Lenders under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lenders may
have.
 
Section 14.2.  Waivers.  Except as otherwise provided for in this Agreement and
by applicable law, the Borrower and the Guarantor waive to the extent permitted
by applicable law (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by the Agent for the
benefit of the Lenders on which the Borrower and the Guarantor may in any way be
liable and hereby ratify and confirm whatever the Agent and/or the Lenders may
do in this regard, (ii) all rights to notice and a hearing prior to the Agent’s
taking possession or control of, or to the Agent’s replevy, attachment or levy
upon, the Collateral or any bond or security which might be required by any
court prior to allowing the Agent to exercise any of its remedies, and (iii) the
benefit of all valuation, appraisal and exemption laws.  The Borrower and the
Guarantor acknowledge that they have been advised by counsel of their choice
with respect to this Agreement, the other Collateral Documents, and the
transactions evidenced by this Agreement and other Collateral Documents.


Section 14.3  After Event of Default; Collections.  Upon the occurrence and
during the continuance of an Event of Default, payments made under this
Agreement upon the occurrence and during the continuance of an Event of Default
(which has not been waived), all payments and other amounts collected or
received by the Agent or any Lender on account of the Indebtedness (whether in
 
Page 61

--------------------------------------------------------------------------------

 
an insolvency or bankruptcy case or proceeding or otherwise) or any other
amounts received in respect of the Collateral shall be applied to the
Indebtedness in the following order:
 
(i)         to the Agent, in payment of fees and expenses accrued and
outstanding (including without limitation reasonable attorneys’ fees and
expenses) incurred in enforcing rights of the Agent and Lenders under the Loan
Documents and to any advances by the Agent in payment of same;
 
(ii)         to the  Agent (for the ratable benefit of the Lenders) in payment
of fees, expenses and late charges accrued and outstanding on the respective
Indebtedness;
 
(iii)         to the Agent (for the ratable benefit of the Lenders) in payment
of interest accrued and outstanding on all of the Indebtedness (including
interest payable on Rate Management Transactions);
 
(iv)         to the Agent (for the ratable benefit of the Lenders) in payment
of, on a pari passu basis (A) principal outstanding on the Loans; and
(B) payment or cash collateralization of 105% of the amounts outstanding on
Letters of Credit;
 
(v)         to the Agent (for the ratable benefit of the Lenders) in payment of
on a pari passu basis any settlement or breakage amounts due on Rate Management
Transactions;
 
(vi)         all other Indebtedness;
 
(vii)         to the Lenders in payment of other fees and expenses accrued and
outstanding (including reasonable attorneys’ fees and expenses incurred in
enforcing their rights under the Loan Documents) and to any advances by the
Lenders in payment of same; and
 
(viii)         any remaining amounts to the Persons entitled thereto, including
the Borrower;
 
provided, that notwithstanding the foregoing, and subject to the provisions of
Section 3.1.7, any amounts of principal payable on the Loans due to a Defaulting
Lender following the occurrence and continuance of an Event of Default shall be
paid to the Agent as security for, or repayment of, any amounts due by the
Defaulting Lender to the Agent on the Swing Line, Letters of Credit and/or Rate
Management Transactions.

 
Page 62

--------------------------------------------------------------------------------

 
 
ARTICLE XV
 
THE AGENT AND THE LENDERS
 
 
Section 15.1.  Appointment and Authorization.  Each Lender hereby appoints Agent
as its nominee and agent, in its name and on its behalf: (i) to act as nominee
for and on behalf of such Lender in and under all Loan Documents; (ii) to
arrange the means whereby the funds of Lenders are to be made available to
Borrower under the Loan Documents; (iii) to take such action as may be requested
by any Lender under the Loan Documents (when such Lender is entitled to make
such request under the Loan Documents); (iv) to receive all documents and items
to be furnished to Lenders under the Loan Documents; (v) to be the secured
party, mortgagee, beneficiary, and similar party in respect of, and to receive,
as the case may be, any collateral for the benefit of Lenders; (vi) to promptly
distribute to each Lender all material information, requests, documents and
items received from Borrower under the Loan Documents; (vii) to promptly
distribute to each Lender such Lender’s Pro Rata Part of each payment or
prepayment (whether voluntary, as proceeds of insurance thereon, or otherwise)
in accordance with the terms of the Loan Documents and (viii) to deliver to the
appropriate Persons requests, demands, approvals and consents received from
Lenders.  Each Lender hereby authorizes Agent to take all actions and to
exercise such powers under the Loan Documents as are specifically delegated to
such Agent by the terms hereof or thereof, together with all other powers
reasonably incidental thereto.  With respect to its commitments hereunder and
the Notes issued to it, Agent and any successor Agent shall have the same rights
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include  Agent and any successor Agent in its
capacity as a Lender.  Agent and any successor Agent and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of and
generally engage in any kind of business with Borrower, and any Person which may
do business with Borrower, all as if Agent and any successor Agent were not
Agent hereunder and without any duty to account therefor to the Lenders except
where the actions of Borrower in connection therewith would constitute a Default
or Event of Default under this Agreement or any other Loan Document; provided
that, if any payments in respect of any property (or the proceeds thereof) now
or hereafter in the possession or control of Agent which may be or become
security for the obligations of Borrower arising under the Loan Documents by
reason of the general description of indebtedness secured or of property
contained in any other agreements, documents or instruments related to any such
other business shall be applied to reduction of the obligations of Borrower
arising under the Loan Documents, then each Lender shall be entitled to share in
such application according to its Pro Rata part thereof.  Each Lender, upon
request of any other Lender, shall disclose to all other Lenders all
indebtedness and liabilities, direct and contingent, of Borrower to such Lender
as of the time of such request.
 
Section 15.2.  Intentionally Omitted.
 
Page 63

--------------------------------------------------------------------------------

 
Section 15.3.  Consultation with Counsel.  Lenders agree that Agent may consult
with legal counsel selected by Agent and shall not be liable for any action
taken or suffered in good faith by it in accordance with and in reliance upon
the advice of such counsel.
 
Section 15.4.  Documents.  Agent shall not be under a duty to examine or pass
upon the validity, effectiveness, enforceability, genuineness or value of any of
the Loan Documents or any other instrument or document furnished pursuant
thereto or in connection therewith, and Agent shall be entitled to assume that
the same are valid, effective, enforceable and genuine and what they purport to
be.
 
Section 15.5.  Resignation or Removal of Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving written notice thereof to Lenders and Borrower, and Agent may be
removed at any time with or without cause by Lenders.  If no successor Agent has
been so appointed by Lenders (and approved by Borrower) and has accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of Lenders, appoint a successor Agent.  Any successor Agent must be
approved by Borrower, which approval will not be unreasonably withheld.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder from and after the date on which the
successor Agent accepts its appointment.  After any retiring Agent’s resignation
or removal hereunder as Agent, the provisions of this Article XV shall continue
in effect for its benefit in respect to any actions taken or omitted to be taken
by it while it was acting as Agent.
 
Section 15.6.  Responsibility of Agent.  It is expressly understood and agreed
that the obligations of Agent under the Loan Documents are only those expressly
set forth in the Loan Documents, or as may be imposed by applicable law,  and
that Agent, as the case may be, shall be entitled to assume that no Default or
Event of Default has occurred and is continuing, unless Agent, as the case may
be, has actual knowledge of such fact or has received notice from a Lender or
Borrower that such Lender or Borrower consider that a Default or an Event of
Default has occurred and is continuing and specifying the nature
thereof.  Neither Agent nor any of their directors, officers, attorneys or
employees shall be liable for any action taken or omitted to be taken by them
under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Agent shall incur no liability under or
in respect of any of the Loan Documents by acting upon any notice, consent,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything which it may do or refrain from doing in the reasonable exercise of its
judgment, or which may seem to it to be necessary or desirable.
 
Agent shall not be responsible to Lenders for any of Borrower’s or any
Guarantor’s recitals, statements, representations or warranties contained in any
of the Loan Documents, or in any certificate or other document referred to or
provided for in, or received by any Lender under, the Loan Documents,
 
Page 64

--------------------------------------------------------------------------------

 
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of or any of the Loan Documents or for any failure by Borrower or
any Guarantor to perform any of their obligations hereunder or
thereunder.  Agent may employ agents and attorneys-in-fact and shall not be
answerable, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.
 
The relationship between Agent and each Lender is only that of agent and
principal and has no fiduciary aspects.  Nothing in the Loan Documents or
elsewhere shall be construed to impose on Agent any duties or responsibilities
other than those for which express provision is therein made.  In performing its
duties and functions hereunder, Agent does not assume and shall not be deemed to
have assumed, and hereby expressly disclaims, any obligation or responsibility
toward or any relationship of agency or trust with or for Borrower or any of its
beneficiaries or other creditors.  As to any matters not expressly provided for
by the Loan Documents, Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of all Lenders and such instructions shall be binding upon all
Lenders and all holders of the Notes; provided, however, that Agent shall not be
required to take any action which is contrary to the Loan Documents or
applicable law.
 
Agent shall have the right to exercise or refrain from exercising, without
notice or liability to the Lenders (except as otherwise provided for in this
Agreement or by applicable law), any and all rights afforded to Agent, as the
case may be, by the Loan Documents or which Agent may have as a matter of law;
provided, however, Agent shall not, without the consent of Lenders, take any
other action with regard to amending the Loan Documents, waiving any default
under the Loan Documents or taking any other action with respect to the Loan
Documents which requires consent of the Required Lenders.  Agent may, without
the consent of the Required Lenders, release any Guaranty or any Collateral so
long as the terms of such release are provided for in the Loan Documents and
complied with by the Borrower or Guarantor, as applicable.  Provided further,
however, that no amendment, waiver, or other action shall be effected pursuant
to the preceding sentence without the consent of all Lenders which: (i) would
increase the Commitment amount of any Lender, (ii) would reduce any fees
hereunder, or the principal of, or the interest on, any Lender’s Notes,
(iii) would postpone any date fixed for any payment of any fees hereunder, or
any principal or interest of any Lender’s Notes, (iv) would increase any
Lender’s obligations hereunder or would materially alter Agent’s obligations to
any Lender hereunder, (v) would release Borrower from its obligation to pay any
Lender’s Notes, (vi) would release any Guaranty or any Collateral  other than as
permitted under any of the Loan Documents, (vii) would change the definition of
Required Lenders, (viii) would change the provisions of Section 3.1.5 hereof
concerning the ratable sharing of payments by the Lenders, or (ix) would amend
this sentence; provided that the consent of any Defaulting Lender shall not be
required with respect to any change described in (viii) above.  For purposes of
this paragraph, a Lender shall be deemed to have denied its consent to any such
action by Agent upon the passage of ten (10) Business Days after written notice
thereof is given to such Lender in accordance with Section 16.2. hereof, unless
such Lender shall have previously given Agent notice,
 
Page 65

--------------------------------------------------------------------------------

 
complying with the provision of Section 16.2 hereof, to the contrary.  Agent
shall not have liability to Lenders for failure or delay in exercising any right
or power possessed by Agent pursuant to the Loan Documents or otherwise unless
such failure or delay is caused by the gross negligence of the Agent.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms  requires the consent
of all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders), except that (i) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
 
Section 15.7.  Independent Investigation.  Each Lender severally represents and
warrants to Agent that it has made its own independent investigation and
assessment of the financial condition and affairs of Borrower in connection with
the making and continuation of its participation hereunder and has not relied
exclusively on any information provided to such Lender by Agent in connection
herewith, and each Lender represents, warrants and undertakes to Agent that it
shall continue to make its own independent appraisal of the credit worthiness of
Borrower while the Notes are outstanding or its commitments hereunder are in
force.  Agent shall not be required to keep itself informed as to the
performance or observance by Borrower of this Agreement or any other document
referred to or provided for herein or to inspect the properties or books of
Borrower.  Other than as provided in this Agreement or any other Loan Document,
Agent shall not have any duty, responsibility or liability to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of Borrower which may come into the possession of Agent.
 
Section 15.8.  Indemnification.  Lenders agree to indemnify Agent, ratably
according to their respective Line of Credit Loan Commitment on a Pro Rata
basis, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
proper and reasonable kind or nature whatsoever which may be imposed on,
incurred by or asserted against Agent in any way relating to or arising out of
the Loan Documents or any action taken or omitted by Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct.  Each Lender shall be entitled to be reimbursed by the Agent
for any amount such Lender paid to Agent under this Section 15.8 to the extent
the Agent has been reimbursed for such payments by Borrower or any other
Person.  The parties intend for the provisions of this Section to apply to and
protect the Agent from the consequences of any liability including strict
liability imposed or threatened to be imposed on Agent as well as from the
consequences of its own negligence, whether or not that negligence is the sole,
contributing or concurring cause of any such liability excluding, however, gross
negligence of Agent.
 
Page 66

--------------------------------------------------------------------------------

 
Section 15.9.  Benefit of Article XV.  Except as provided in Section 15.5, the
agreements contained in this Article XV are solely for the benefit of Agent and
the Lenders and are not for the benefit of, or to be relied upon by, Borrower,
any affiliate of Borrower or any other person and shall not create any
third-party beneficiary rights in favor of any Person other than the Agent and
the Lenders.
 
Section 15.10.  Pro Rata Treatment.  Subject to the provisions of this
Agreement, each payment (including each prepayment) by Borrower or any Guarantor
and collection by Lenders (including offsets) on account of the principal of and
interest on the Notes and fees provided for in this Agreement, payable by
Borrower or any Guarantor shall be made Pro Rata; provided, however, in the
event that any Defaulting Lender shall have failed to make a Revolving Loan as
contemplated in this Agreement hereof and Agent or another Lender or Lenders
shall have made such Revolving Loan, payment received by Agent for the account
of such Defaulting Lender(s) shall not be distributed to such Defaulting
Lender(s) until such Revolving Loan(s) shall have been repaid in full to the
Lender or Lenders who funded such Revolving Loan(s).
 
Section 15.11.  Intentionally Omitted.
 
Section 15.12.  Other Financings.  Without limiting the rights to which any
Lender otherwise is or may become entitled, such Lender shall have no interest,
by virtue of this Agreement or the Loan Documents, in (a) any present or future
loans from, letters of credit issued by, or leasing or other financial
transactions by, any other Lender to, on behalf of, or with Borrower or any
Guarantor (collectively referred to herein as “Other Financings”) other than the
obligations hereunder; (b) any present or future guarantees by or for the
account of Borrower or any Guarantor which are not contemplated by the Loan
Documents; (c) any present or future property taken as security for any such
Other Financings to the extent not also security for the Loans; or (d) any
property now or hereafter in the possession or control of any other Lender which
may be or become security for the obligations of Borrower or any Guarantor
arising under any loan document by reason of the general description of
indebtedness secured or property contained in any other agreements, documents or
instruments relating to any such Other Financings to the extent not also
security for the Loans.
 
Section 15.13.  Interests of the Lenders.  Nothing in this Agreement shall be
construed to create a partnership or joint venture between Lenders for any
purpose.  Agent, Lenders and Borrower recognize that the respective obligations
of Lenders under the Revolving Loan Commitments shall be several and not joint
and that neither Agent, nor any of Lenders shall be responsible or liable to
perform any of the obligations of the other Lenders under this Agreement.  Each
Lender is deemed to be the owner of an undivided interest in and to all rights,
titles, benefits and interests belonging and accruing to Agent under the
Collateral Documents, including, without limitation, Liens and security
interests in any Collateral, fees and payments of principal and interest by
Borrower under the Revolving Loan Commitments on a Pro Rata basis.  Each Lender
shall perform all duties and obligations of Lenders under this Agreement in the
same proportion as its ownership interest in the Loans outstanding at the date
of determination thereof.
 
Page 67

--------------------------------------------------------------------------------

 
Section 15.14.  Investments.  Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among the
Lenders about how such funds should be distributed, Agent may choose to defer
distribution of the funds which are the subject of such uncertainty or
dispute.  If Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Agent is otherwise required to invest funds
pending distribution to the  Lenders, Agent may invest such funds pending
distribution (at the risk of Borrower).  All interest on any such investment
shall be distributed upon the distribution of such investment and in the same
proportions and to the same Persons as such investment.  All monies received by
Agent for distribution to the Lenders (other than to the Person who is Agent in
its separate capacity as a Lender) shall be held by the Agent pending such
distribution solely as Agent for such Lenders, and Agent shall have no equitable
title to any portion thereof.
 
 
ARTICLE XVI
 
MISCELLANEOUS
 
 
Section 16.1.  No Waiver; Modification in Writing.  No failure or delay on the
part of the Agent and/or the Lenders in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy
hereunder.  No amendment, modification or waiver of any provision of this
Agreement or of the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
signed by or on behalf of the Agent and the Required Lenders (or all Lenders if
their consent is required by Section 15.6 hereof) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
 
Section 16.2.  Addresses for Notices.  All notices and communications provided
for hereunder shall be in writing and, shall be mailed, by certified mail,
return receipt requested, or delivered as set forth below unless any person
named below shall notify the others in writing of another address, in which case
notices and communications shall be mailed, by certified mail, return receipt
requested, or delivered to such other address.
 
Page 68

--------------------------------------------------------------------------------

 
If to the Agent and the Lenders
 
c/o the Agent:
 


 
Capital One, National Association
 
Post Office Box 3847
 
Lafayette, LA 70502
 
Attn:  Grant Guillotte
 
If to the Lenders:
 
Capital One, National Association
 
Post Office Box 3847
 
Lafayette, LA 70502
 
Attn:  Grant Guillotte
 
JPMorgan Chase Bank, N.A.
 
600 Jefferson Street
 
Lafayette, LA 70501
 
Attn:  Angela Cole
 


 
Compass Bank
 
24 Greenway Suite 1616
 
Houston, TX  77046
 
Attn:  Jason Consoli
 


 
Whitney Bank
 
911 Lee Avenue
 
Lafayette, LA 70501                                         
 
Attn:  Nicholas Richard
 
Page 69

--------------------------------------------------------------------------------

 
Regions Bank
 
315 Deaderick Street, 7th Floor
 
Nashville, TN  37238
 
Attn:  Gregory Ratliff
 


 
If to the Borrower or any Guarantor:
 


 
LHC Group, Inc.
 
420 West Pinhook Road
 
Suite A
 
Lafayette, LA 70503
 
Attn: General Counsel
 


 
With a copy of any notice of an Event of Default which is sent to Borrower also
 
being sent contemporaneously therewith to:
 


 
Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P.
 
201 St. Charles Ave., Suite 5000
 
New Orleans, LA  70170
 
Attn: Amy Scafidel, Esq.
 
Page 70

--------------------------------------------------------------------------------

 
 
Section 16.3.  Fees and Expenses.  The Borrower agrees to pay all reasonable out
of pocket fees, costs and expenses of the Agent actually incurred in connection
with the preparation, execution and delivery of this Agreement, and all Loan
Documents to be executed in connection herewith and subsequent modifications or
amendments to any of the foregoing, including without limitation, the reasonable
fees and disbursements of counsel to the Agent, and to pay all costs and
expenses of the Agent and the Lenders actually incurred in connection with the
enforcement of this Agreement, the Notes or the other Loan Documents, including
reasonable legal fees and disbursements arising in connection therewith.  The
Borrower also agrees to pay, and to save the Agent and the Lenders harmless from
any delay in paying stamp and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of
this Agreement, the Notes, the other Loan Documents, or any modification
thereof.
 
Section 16.4.  Right of Set-off.  The Lenders shall have a right to set-off the
obligations of the Borrower hereunder against, all funds which the Borrower may
maintain on deposit with any Lender (with the exception of funds deposited in
the Borrower’s accounts in trust for third parties or funds deposited in pension
accounts, IRA’s, Keogh accounts and All Saver Certificates), and the Lenders
shall have a lien upon and a security interest in all property of the Borrower
in a Lender’s possession or control which shall secure the Indebtedness of the
Borrower to the Lenders under this Agreement and the Notes.
 
Section 16.5.  Waiver of Marshaling.  The Borrower and the Guarantor shall not
at any time hereafter assert any right under any law pertaining to marshaling
(whether of assets or liens) and the Borrower and the Guarantor expressly agree
that the Agent may execute or foreclose upon the Collateral in such order and
manner as the Agent, in its sole discretion, deems appropriate.
 
Section 16.6.  Governing Law.  This Agreement and the Notes shall be deemed to
be contracts made under the laws of the State of Louisiana and for all purposes
shall be governed by and construed in accordance with the laws of said State.
 
Section 16.7.  Consent to Loan Participation.  The Borrower and the Guarantor
agree and consent to any Lender’s sale or transfer, whether now or later, of one
or more participation interests in the Indebtedness of the Borrower arising
pursuant to this Agreement to one or more Purchasers, whether related or
unrelated to the Lender; provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Such Lender may provide, subject to the
confidentiality requirements of Section 16.15, to any one or more Purchasers, or
potential Purchasers, any information or knowledge such Lender may have about
the Borrower, the Guarantor or about any other matter relating to such
 
Page 71

--------------------------------------------------------------------------------

 
Indebtedness; provided that such Purchaser or potential Purchaser also agrees to
keep such information confidential.  The Borrower and the Guarantor also agree
that the Purchasers of any such participation interest will be considered as the
absolute owners of such interests in such Indebtedness.  In addition, any sale
of a participation interest in the Indebtedness prior to the occurrence of an
Event of Default will require the Borrower’s consent, which consent shall not be
unreasonably withheld.  Any agreement or instrument pursuant to which a Lender
sells such a participation interest shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Purchaser, agree to any amendment, waiver or other modification
described in Section 15.6 that affects such Purchaser.
 
Section 16.8.  Intentionally Omitted.
 
Section 16.9.  Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents; provided that any such Purchaser shall not
be a natural person, a Defaulting Lender, a competitor of the Borrower, or the
Borrower or a Subsidiary of the Borrower.  Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto.  The Borrower shall, upon request of any Lender, advise
such Lender as to whether the Borrower considers a proposed Purchaser to be a
competitor.  Any such determination shall be made by the Borrower promptly and
in good faith.  The consent of the Borrower (but not the Guarantor) and the
Agent shall be required prior to an assignment becoming effective with respect
to a Purchaser which is not a Lender or an affiliate thereof; provided, however,
that if an Event of Default has occurred and is continuing, the consent of the
Borrower and/or the Guarantor shall not be required.  Such consent shall not be
unreasonably withheld or delayed.  Each such assignment with respect to a
Purchaser which is not a Lender or an affiliate thereof shall (unless each of
the Borrower and the Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000.00 or (ii) the remaining amount of the assigning
Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated).  Upon
(i) delivery to the Agent of an assignment, together with any consents required
by this Section, and (ii) payment of a $5,000 fee to the Agent for processing
such assignment (unless such fee is waived by the Agent), such assignment shall
become effective on the effective date specified in such assignment.  The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
 
Page 72

--------------------------------------------------------------------------------

 
required to release the transferor Lender with respect such assignment.  Upon
the consummation of any assignment to a Purchaser pursuant to this Section, the
transferor Lender, the Agent and the Borrower shall, if the transferor Lender or
the Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
 
Section 16.10.  Indemnity.  (a) Subject to the limitations set forth in
Section 12.5 as to matters addressed therein, the Borrower and the Guarantor
agree to indemnify and hold harmless the Agent and the Lenders and their
respective officers, employees, agents, attorneys and representatives
(singularly, an “Indemnified Party”, and collectively, the “Indemnified
Parties”) from and against any loss, cost, liability, damage or expense
(including the reasonable fees and out-of-pocket expenses of counsel to the
Agent and/or the Lenders, including all local counsel hired by such counsel)
(“Claim”) incurred by the Agent and/or the Lenders in investigating or preparing
for, defending against, or providing evidence, producing documents or taking any
other action in respect of any commenced or threatened litigation,
administrative proceeding or investigation under any federal securities law,
federal or state environmental law, or any other statute of any jurisdiction, or
any regulation, or at common law or otherwise, to the extent arising out of or
is based upon any acts, practices or omissions or alleged acts, practices or
omissions of Borrower and the Guarantor, or its or their agents or arises in
connection with the duties, obligations or performance of the Indemnified
Parties in negotiating, preparing, executing, accepting, keeping, completing,
countersigning, issuing, selling, delivering, releasing, assigning, handling,
certifying, processing or receiving or taking any other action with respect to
the Loan Documents and all documents, items and materials contemplated thereby
even if any of the foregoing arises out of an Indemnified Party’s ordinary
negligence; provided, however, that the Borrower and the Guarantor shall not be
obligated to indemnify any Indemnified Party for (A) any acts or omissions of
such Indemnified Party in connection with matters described in this subsection
to the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) indemnified costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.  The indemnity set forth herein shall
be in addition to any other obligations or liabilities of Borrower and the
Guarantor to the Agent and/or the Lenders hereunder or at common law or
otherwise, and shall survive any termination of this Agreement, the expiration
of the Loans and the payment of all indebtedness of Borrower to the Lenders
hereunder and under the Notes.  If any Claim is asserted against any Indemnified
Party, the Indemnified Party shall endeavor to notify Borrower and the Guarantor
of such Claim (but failure to do so shall not affect the indemnification herein
made except to the extent of the actual harm caused by such failure).  The
Indemnified Party shall have the right to employ, at Borrower’s expense, counsel
of the Indemnified Parties’ choosing and to control the defense of the
Claim.  The Borrower or Guarantor may at its/their own expense also participate
in the defense of any Claim.  Each Indemnified Party may employ separate counsel
in connection with any
 
Page 73

--------------------------------------------------------------------------------

 
Claim to the extent such Indemnified Party believes it reasonably prudent to
protect such Indemnified Party.  The parties intend for the provisions of this
Section to apply to and protect each Indemnified Party from the consequences of
any liability including strict liability imposed or threatened to be imposed on
Indemnified Party as well as from the consequences of its own negligence,
whether or not that negligence is the sole, contributing, or concurring cause of
any Claim.
 
(b)           No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including, without limitation, the maximum
potential claims pending or to the knowledge of the indemnitee threatened
against the Indemnified Party to be indemnified pursuant to this Section 16.10.
 
Section 16.11.  Maximum Interest Rate.  Regardless of any provisions contained
in this Agreement or in any other documents and instruments referred to herein,
the Lenders shall never be deemed to have contracted for or be entitled to
receive, collect or apply as interest on the Notes any amount in excess of the
Maximum Rate, and in the event Lenders ever receives, collects or applies as
interest any such excess, of if an acceleration of the maturity of the Notes or
if any prepayment by Borrower results in Borrower having paid any interest in
excess of the Maximum Rate, such amount which would be excessive interest shall
be applied to the reduction of the unpaid principal balance of the Notes for
which such excess was received, collected or applied, and, if the principal
balance of the Notes are paid in full, any remaining excess shall forthwith be
paid to Borrower.  All sums paid or agreed to be paid to the Lenders for the
use, forbearance or detention of the indebtedness evidenced by the Notes and/or
this Agreement shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Rate.  In determining whether or not
the interest paid or payable under any specific contingency exceeds the Maximum
Rate of interest permitted by law, Borrower and the Lenders shall, to the
maximum extent permitted under applicable law, (i) characterize any
non-principal payment as an expense, fee or premium, rather than as interest;
(ii) exclude voluntary prepayments and the effect thereof; and (iii) compare the
total amount of interest contracted for, charged or received with the total
amount of interest which could be contracted for, charged or received throughout
the entire contemplated term of the Notes at the Maximum Rate.
 
Section 16.12.  Waiver of Jury Trial; Submission to Jurisdiction.  (a) THE
BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH THE BORROWER, THE GUARANTOR, THE AGENT AND THE LENDERS MAY
BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES, (ii) THIS
AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL.  IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
 
Page 74

--------------------------------------------------------------------------------

 
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE AGENT AND THE
LENDERS, AND THE BORROWER, THE AGENT, AND THE LENDERS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE
BORROWER, THE AGENT AND THE LENDERS EACH FURTHER REPRESENT THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
(b)           THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF
THE STATE COURTS OF LOUISIANA AND THE FEDERAL  COURTS IN LOUISIANA AND AGREES
THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR BROUGHT TO ENFORCE THE
PROVISIONS OF THE REVOLVING NOTES, THIS AGREEMENT AND/OR THE COLLATERAL
DOCUMENTS MAY BE BROUGHT IN ANY COURT HAVING SUBJECT MATTER JURISDICTION.
 
Section 16.13.  Severability.  If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.  If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.
 
Section 16.14.  Headings.  Article and Section headings used in this Agreement
are for convenience only and shall not affect the construction of this
Agreement.
 
Section 16.15.  Confidentiality.  For the purposes of this Section 16.15,
“Confidential Information” means information delivered to Agent and/or Lenders
by or on behalf of the Borrower or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement (including,
without limitation, any information regarding the transactions contemplated
hereby provided prior to the date of this Agreement), provided that such term
does not include information that (a) was publicly known, (b) subsequently
becomes publicly known through no act or omission by Agent and/or Lenders or any
Person acting on its behalf, or (c) otherwise becomes known to Agent and the
Lenders other than through disclosure by the Borrower or any Subsidiary.  Agent
and the Lenders will maintain the confidentiality of such Confidential
Information in accordance with their standard procedures to protect confidential
information of third parties delivered to Agent and/or Lenders, provided that
Lender may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates, (ii) its affiliates,
financial advisors and other professional advisors who are made aware of the
confidential nature of such information and agreed to keep such information
confidential, (iii) any other holder of the Notes, (iv) any Person to which any
Lender sells or offers to sell the Notes or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of
 
Page 75

--------------------------------------------------------------------------------

 
this Section 16.15), (v) any federal or state regulatory authority having
jurisdiction over such Lender, (vi) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about its investment portfolio, or
(vii) any other Person to which such delivery or disclosure may be necessary
(w) to effect compliance with any law, rule, regulation or order applicable to
any Lender, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Lender is a party or an Event of
Default has occurred and is continuing, to the extent such Lender may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or the protection of the rights and remedies under this Agreement
and the other Loan Documents.  Each holder of the Notes or an interest therein,
by its acceptance of the Notes or an interest therein, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 16.15
as though it were a party to this Agreement.
 
Section 16.16                                Prior Revolving Notes.  The Agent
agrees to deliver to Borrower the Revolving Notes executed by Borrower pursuant
to the Original Agreement, marked “Cancelled by Renewal”, within a reasonable
time following the execution of this Agreement.
 
Section 16.17                              Replacement of Lenders.  If (i) any
Lender (A) requests compensation under Section 5.3 or (B) is a Defaulting
Lender, or (ii) any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto then in each case the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Sections
16.7 and 16.9), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 16.9;
 
(b)         such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
and
 
(c)         such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK.]

 
 
Page 76

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

 
Borrower:
     
LHC GROUP, INC.
     
a Delaware corporation
         
By:  ____________________________________      
      Name:   Peter J. Roman   Title:     Executive Vice President and  
              Chief Financial Officer          
Agent:
 
CAPITAL ONE, NATIONAL ASSOCIATION
          By:  ____________________________________            Name:  Grant
Guillotte   Title:    Senior Vice President          
Lenders:
     
CAPITAL ONE, NATIONAL ASSOCIATION
        Line of Credit        By:  ____________________________________     
Loan Commitment:  $32,500,000.00        Name:  Grant Guillotte Percentage:
32.50%     Title:    Senior Vice President

                                                                                                      
 
Page 77

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A.
        Line of Credit    
By:  ____________________________________ 
    Loan Commitment:  $22,500,000.00
Name:  Angela Cole
Percentage: 22.50% Title:    Senior Vice President      
 
  COMPASS BANK         Line of Credit   
By:  ____________________________________                  Loan
Commitment:  $20,000,000.00       Name:  Jason Consoli  Percentage: 20.00%     
Title:    Senior Vice President  
 

 
[SIGNATURES CONTINUED ON NEXT PAGE]

 
 
Page 78

--------------------------------------------------------------------------------

 
 

 
WHITNEY BANK
        Line of Credit    
By:  ____________________________________ 
    Loan Commitment:  $15,000,000.00    
Name:  __________________________________
Percentage: 15.00%   Title:    __________________________________      
 
 
REGIONS BANK
        Line of Credit    By:  ____________________________________   
              Loan Commitment:  $10,000,000.00   
Name:  __________________________________
 Percentage: 10.00%        Title:    __________________________________  



 
 
Page 79

--------------------------------------------------------------------------------

 
Exhibit “A”
 
COMPLIANCE CERTIFICATE
 


_____________________________
 
Date
 


 
Capital One, National Association, as Agent
 
P. O. Box 3847
 
Lafayette, LA  70502
 
Attn:  Mr. Grant Guillotte
 


 
Dear Mr. Guillotte:
 


 
This Compliance Certificate is submitted pursuant to the requirements of that
Third Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
August __, 2012, by and among LHC Group, Inc. (the “Borrower”), Capital One,
National Association, as Agent, and the Lenders.
 
 
Under the appropriate paragraphs of the Credit Agreement, we certify that, to
the best of our knowledge and belief, no condition, event, or act which, with or
without notice or lapse of time or both, would constitute an Event of Default
under the terms of the Credit Agreement, has occurred during the 3 month period
ending ______________________ (the “Reporting Period”).  Also, to the best of
our knowledge, the Borrower and each Guarantor have complied with all provisions
of the Credit Agreement.
 
 
Additionally, the Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

 
I.    MINIMUM FIXED CHARGE COVERAGE (Tested Quarterly on rolling 4 quarters
basis)
 
- 1 -

--------------------------------------------------------------------------------

 
 
 

(a)               Borrower’s EBITDA $_______     (b)               Borrower’s
consolidated lease/rent expense   $_______     (c)               Borrower’s
consolidated unfinanced capex   $_______     (d)               Sum of (a) + (b)
- (c) $_______    
(e)               Sum of consolidated prior period current maturities
  of long term debt $_______     (f)                Interest Expense $_______  
  (g)               Lease/rent expense $_______     (h)               Cash taxes
$_______     (i)                Sum of (e) + (f) + (g) + (h)    $____________  
  Ratio (d to i)      ___ to 1.00     Minimum Fixed Charge Coverage        1.50
to 1.00

                                                                                      
 
- 2 -

--------------------------------------------------------------------------------

 
II.    CONSOLIDATED NET WORTH (Tested Quarterly)
 

(a)               Borrower’s Consolidated Net Worth as of _______ $____________
   
(b)               50% of net income (if positive) for each quarter
  after 6-30-09   $____________     (c)               Sum of (a)+(b)         
$____________     (d)               Minimum consolidated net worth required as
of        $250,000,000.00  +(b)              
III.               LEVERAGE RATIO
     
(Tested Quarterly on a rolling four quarters basis)
      (a)               Borrower’s EBITDA $____________    
(b)         Sum of senior funded Debt of Borrower and
 
Subsidiaries to Lenders
  (or any of them) $____________     Ratio (a to
b)                                                                                                                                                             
___ to 1.00     Maximum Senior Funded Debt to EBITDA permitted  2.00 to 1.00

                                                     
 
- 3 -

--------------------------------------------------------------------------------

 
IV.  ACQUISITIONS
 
(a)  Borrower or a Guarantor have entered into the following Acquisitions:  
 
______________________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________________
 
(b)  Attached hereto as Exhibit A are original copies of the Joinder Agreement
to the Guaranty executed by such new Subsidiaries acquired pursuant to the
Acquisitions set forth in IV(a) above.
 
(c)  Attached hereto as Exhibit B are the Operating Agreement (or similar
document), Certificate of Formation (or similar document), Resolutions and Good
Standing Certificate for each new Guarantor.
 


 
Sincerely,
 


 
LHC GROUP, INC.
 


 
By:  ____________________________________                                           
 
       
Name:  ________________________________                                                
 
       
Title:  ________________________________                                          


 
 
- 4 -

--------------------------------------------------------------------------------

 
EXHIBIT “B”
 


 
REQUEST FOR REVOLVING LOAN
 


 
TO:         Capital One, National Association, as Agent
 
ATTN: Mr. Grant Guillotte
 


RE:     Third Amended and Restated Credit Agreement dated as of August __, 2012
among LHC Group, Inc., Capital One, National Association, as Agent, and the
Lenders signatory party thereto (the “Credit Agreement”)
 
 
Pursuant to the Credit Agreement, LHC Group, Inc. (the “Borrower”) hereby
requests a Revolving Loan on the Commitment.  Said Revolving Loan shall be in
the amount of $__________________.  The borrowing date is ______________.  The
Revolving Loan shall be (i) a Base Rate Loan ____ or a LIBOR Loan _____.
 
 
The Borrower certifies that as of the date hereof: (a) the Borrower and the
Guarantor are in compliance with all conditions and requirements of the Credit
Agreement; and (b) no condition, event, or act exists which, with or without
notice or lapse of time or both, would constitute an Event of Default under the
Credit Agreement.
 
 
LHC GROUP, INC.,
 
a Delaware corporation
 
- 1 -

--------------------------------------------------------------------------------

 
 
By:  ______________________________________________________________________________________________________________                                                                                                                                      
 
Name:  ____________________________________________________________________________________________________________                                                                                                                                     
 
Title:  _____________________________________________________________________________________________________________                                                                                                                                 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF REVOLVING NOTE
 
 
$__________________                                                                                                                                                                                                                                                                                                                                 
_____________, 2012
 


 
FOR VALUE RECEIVED, LHC GROUP, INC., a Delaware corporation (hereinafter
referred to as the “Borrower”), hereby unconditionally promises to pay to the
order of ________________________ (the “Lender”) at the offices of CAPITAL ONE,
NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”), the principal sum
of _______________ AND NO/100 DOLLARS ($___________), or such other or lesser
amounts as may be reflected from time to time on the books and records of Lender
as evidencing the aggregate unpaid principal balance of Revolving Loans made to
Borrower on a revolving line of credit basis as provided in the Credit Agreement
(as hereinafter defined), in lawful money of the United States of America
together with interest from the date funds are made available to the Borrower
hereunder until paid at the rates specified in the Credit Agreement.  All
payments of principal and interest due hereunder are payable at the office of
Agent at 313 Carondelet Street, New Orleans, Louisiana 70130, or at such other
address as Agent shall designate in writing to Borrower.
 
 
The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.
 
 
This Note is executed pursuant to that certain Third Amended and Restated Credit
Agreement dated of even date herewith among  Borrower, the Agent, and Lenders
(the “Credit Agreement”), and is referred to in the Credit Agreement as a
Revolving Note.  Reference is made to the Credit Agreement and the Loan
Documents for a statement of prepayment, rights and obligations of Borrower, for
a statement of the terms and conditions under which the due date of this Note
may be accelerated and for statements regarding other matters affecting this
Note (including without limitation the obligations of the holder hereof to
advance funds hereunder, principal and interest payment due dates, voluntary and
mandatory prepayments, exercise of rights and remedies, payment of attorneys’
fees, court costs and other costs of collection and certain waivers by Borrower
and others now or hereafter obligated for payment of any sums due
hereunder).  Upon the occurrence of an Event of Default, the Agent and the
Lender shall have all rights and remedies as provided under the Credit Agreement
and Loan Documents.  This Note may be prepaid in accordance with the terms and
provisions of the Credit Agreement.  
 
- 1 -

--------------------------------------------------------------------------------

 
Reference is made to the Credit Agreement for provisions concerning the
applicable procedures for Revolving Loans under this Note.  Notwithstanding
anything herein contained to the contrary, the maximum aggregate amount of all
Revolving Loans at any time outstanding under this Note (and Lender’s obligation
to advance hereunder) shall not exceed $_______________, all as provided in the
Credit Agreement.  Unless otherwise defined herein, each capitalized term used
herein shall have the same meaning set forth in the Credit Agreement.
 
 
Upon the occurrence and continuation of an Event of Default, Lender has the
right prospectively (immediately following any applicable cure period) to adjust
and fix the simple interest rate under this Note until this Note is paid in
full, as follows: the fixed default interest rate shall be equal to three (3%)
percent per annum in excess of the applicable interest rate pursuant to
Article IV of the Credit Agreement (including, without limitation, the
applicable Base Rate Margin or LIBOR Margin) in effect at the time of the Event
of Default.  Notwithstanding the foregoing, the holder hereof shall never be
entitled to receive, collect or apply, as interest on this Note, any amount in
excess of the Maximum Rate.
 
 
If any payment of principal or interest on this Note shall become due on a day
other than a Business Day or a LIBOR Business Day, as applicable, such payment
shall be made on the next succeeding Business Day or LIBOR Business Day, as
applicable, and such extension of time shall in such case be included in
computing interest in connection with such payment.
 
 
If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agree to pay all reasonable
costs of collection actually incurred, including, but not limited to, court
costs and reasonable attorneys’ fees.
 
 
Borrower waives presentment and demand for payment, notice of intention to
accelerate the maturity, protest, notice of protest and nonpayment, as to this
Note and as to each and all installments hereof.
 
 
Borrower represents and warrants to Lender that loans evidenced by this Note
were entered into primarily for commercial or business purposes as provided in
La. R. S. 9:3509.
 
- 2 -

--------------------------------------------------------------------------------

 
The Lender shall have a right to set-off the obligations of the Borrower under
this Note against all funds which the Borrower may maintain on deposit with the
Lender (with the exception of funds deposited in the Borrower’s accounts in
trust for third parties or funds deposited in pension accounts, IRA’s, Keogh
accounts and All Saver Certificates), and the Lender shall have a lien upon and
a security interest in all property of the Borrower in the Lender’s possession
or control which shall secure the Indebtedness of the Borrower to the Lenders
under the Credit Agreement and this Note.
 
 
This Note shall be governed by and construed in accordance with the applicable
laws of the State of Louisiana.
 
 
(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 
 
- 3 -

--------------------------------------------------------------------------------

 
THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SET FORTH THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS BETWEEN THE BORROWER AND THE
LENDER AND ANY OTHER PARTIES WITH RESPECT TO THE MATTERS HEREIN SET FORTH.
 
 
EXECUTED as of the date and year first above written.
 


 
LHC GROUP, INC.
 
a Delaware corporation
 
 
 
By:  ____________________________________                                                               
 
Name:  __________________________________                                                                         
 
Title:  ___________________________________                                                               


 
 
- 4 -

--------------------------------------------------------------------------------

 
EXHIBIT D
 
 
Form of Joinder to Commercial Guaranty
 
 
Each of the undersigned, for consideration received, hereby joins in the
execution of that certain Third Amended and Restated Commercial Guaranty dated
as of August __, 2012 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Guaranty”) made by the signatories thereto
as Guarantors and each other Person that becomes a Guarantor under the Guaranty
after the date and pursuant to the terms thereof, to and in favor of Capital
One, National Association, as Agent for itself and each Lender under the Credit
Agreement.  By executing this Joinder, each of the undersigned hereby agrees
that it is a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor.  Each of the undersigned agrees to be
bound by all of the terms and provisions of the Guaranty, which are incorporated
herein by reference as fully as though set forth herein verbatim, and represents
and warrants that the representations and warranties set forth in the Guaranty
are, with respect to the undersigned, true and correct as of the date
hereof.  Each reference to a Guarantor in the Guaranty shall be deemed to
include the undersigned.
 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Joinder this ____
day of ________________________, 20__.
 



 
 
NAME OF NEW SUBSIDIARY
 
 
 
By:__________________________
 
Name:________________________
 
Title:_________________________


 
 
- 1 -

--------------------------------------------------------------------------------

 
Schedule 1.1(a)
 
Excluded Subsidiaries
 
1.         GSHS Home Health, L.P.
2.         Gulf Homecare, Inc.
3.         HGA HomeCare, LLC
4.         Infirmary Home Health Agency, Inc.
5.         Jefferson Regional HomeCare, LLC
6.         LHCG XIII, LLC
7.         LHCG-V, L.L.C
8.         Lifeline Home Health Care of Lady Lake, LLC
9.         Louisiana HomeCare of Monroe, LLC
10.       Marshall HomeCare, L.P.
11.       Medical Centers HomeCare, LLC
12.       Mississippi HomeCare of Jackson II, LLC
13.       Mizell Memorial Hospital HomeCare, LLC
14.       Morristown-Hamblen HomeCare and Hospice, LLC
15.       Munroe Regional HomeCare, LLC
16.       Patient’s Choice Hospice and Palliative Care of Louisiana, LLC
17.       Southeast Alabama HomeCare, LLC
18.       Thomas Home Health, LLC
19.       University of TN Medical Center Home Care Services, LLC



 
 
- 1 -

--------------------------------------------------------------------------------

 
Schedule 1.1(b)
 
Guarantors
 
HOME CARE PLUS, INC.
DIABETES SELF MANAGEMENT CENTER, INC.
ABLE HOME HEALTH, INC., AN ALABAMA CORPORATION
ABLE HOME HEALTH, INC., A MISSISSIPPI CORPORATION
HOME CARE CONNECTIONS, INC.
RIVERCREST HOME HEALTH CARE, INC.
NORTHEAST WASHINGTON HOME HEALTH, INC.
WHISPERING PINES HEALTH SERVICES, INC.
FIRSTCALL HEALTH SERVICES, INC.
HOMECALL, INC.
VITAL HOSPICE, INC.
NORTHWEST HEALTHCARE ALLIANCE, INC.
ASSURED CAPITAL PARTNERS, INC.
ACADIAN HOME HEALTH CARE SERVICES, L.L.C.
ACADIAN PREMIERE REGIONAL NURSING, L.L.C.
AHCG MANAGEMENT, LLC
ALABAMA HEALTH CARE GROUP, LLC
HOME NURSING CARE, L.L.C.
LHC GROUP PHARMACEUTICAL SERVICES, L.L.C.
LHCG VI, LLC
LHCG VII, L.L.C.

 
 
 

--------------------------------------------------------------------------------

 
LHCG XI, LLC
LHCG XV, LLC
LHCG XVI, LLC
LHCG XVII, LLC
LHCG XX, LLC
LHCG XXI, LLC
LHCG XXII, LLC
LHCG XXV, LLC
LHC HOMECARE OF TENNESSEE, LLC
LIFELINE HOME HEALTH CARE OF HOPKINSVILLE, LLC
LIFELINE HOMECARE OF SALEM, LLC
LOUISIANA EXTENDED CARE HOSPITAL OF ARCADIA, LLC
LOUISIANA EXTENDED CARE HOSPITAL OF WEST MONROE, LLC
LOUISIANA HEALTH CARE GROUP, L.L.C.
LOUISIANA HOMECARE OF HAMMOND, LLC
LOUISIANA HOSPICE AND PALLIATIVE CARE, L.L.C.
LOUISIANA HOSPICE GROUP, LLC
LOUISIANA PHYSICAL THERAPY, L.L.C.
MHCG OF JACKSON, LLC
MISSISSIPPI HEALTH CARE GROUP, L.L.C.
MISSISSIPPI HOMECARE, L.L.C.
NORTH CAROLINA HEALTH CARE GROUP, LLC
NORTHWEST GEORGIA HOME HEALTH, LLC
OAK SHADOWS OF JENNINGS, L.L.C.

 
 
- 2 -

--------------------------------------------------------------------------------

 
OKLAHOMA HEALTH CARE GROUP, LLC
OREGON HEALTH CARE GROUP, LLC
PICAYUNE HOMECARE, L.L.C.
SALEM HOMECARE, LLC
ST. JAMES HOMECARE, L.L.C.
TEXAS HEALTH CARE GROUP, L.L.C.
TEXAS HEALTH CARE GROUP HOLDINGS, L.L.C.
TEXAS HEALTH CARE GROUP OF LONGVIEW, L.L.C.
TEXAS HEALTH CARE GROUP OF TEXARKANA, L.L.C.
WEST VIRGINIA HEALTH CARE GROUP, LLC
BEAUREGARD MEMORIAL HOSPITAL HOMECARE, LLC
HOSPICE OF CENTRAL ARKANSAS, LLC
JACKSON COUNTY HOME HEALTH, LLC
MOUNTAINEER HOMECARE, LLC
OHIO HEALTH CARE GROUP, LLC
SPECIALTY EXTENDED CARE HOSPITAL OF MONROE, LLC
LHCG X, L.L.C.
LHCG XIV, L.L.C.
GEORGIA HEALTH CARE GROUP, L.L.C.
TENNESSEE HEALTH CARE GROUP, LLC
LHC HEALTH CARE GROUP OF FLORIDA, LLC
MISSOURI HEALTH CARE GROUP, LLC
KENTUCKY HEALTH CARE GROUP, LLC
LHC HOMECARE-LIFELINE, LLC

 
 
- 3 -

--------------------------------------------------------------------------------

 
LHC REAL ESTATE I, LLC
SOUTH CAROLINA HEALTH CARE GROUP, LLC
VIRGINIA HEALTH CARE GROUP, LLC
PALMETTO EXPRESS, L.L.C.
LEAF RIVER HOME HEALTH CARE, LLC
IDAHO HEALTH CARE GROUP, LLC
ACCESS HOSPICE, LLC
CAMDEN HOMECARE, LLC
ARKANSAS HEALTH CARE GROUP, LLC
MENA MEDICAL CENTER HOME HEALTH, L.L.C.
MENA MEDICAL CENTER HOSPICE, L.L.C.
DALLAS COUNTY MEDICAL CENTER HOMECARE, L.L.C.
EUREKA SPRINGS HOSPITAL HOME CARE, LLC
EUREKA SPRINGS HOSPITAL HOSPICE, LLC
ARKANSAS HOMECARE OF FORREST CITY, LLC
PATIENT’S CHOICE HOSPICE, LLC
BATON ROUGE HOMECARE, L.L.C.
ROANE HOMECARE, LLC
WETZEL COUNTY HOMECARE, LLC
ARKANSAS HOMECARE OF FULTON, LLC
FLOYD HOMECARE, LLC
LIFELINE HOME HEALTH CARE OF UNION CITY, LLC
LIFELINE OF WEST TENNESSEE, LLC
LIFELINE HOME HEALTH CARE OF SPRINGFIELD, LLC

 
 
- 4 -

--------------------------------------------------------------------------------

 
LIFELINE HOME HEALTH CARE OF LAKELAND, LLC
LIFELINE HOME HEALTH CARE OF MARATHON, LLC
LIFELINE HOME HEALTH CARE OF PORT CHARLOTTE, LLC
SOUTHWEST MISSOURI HOMECARE, LLC
 
LIFELINE HOME HEALTH CARE OF BOWLING GREEN, LLC
LIFELINE HOME HEALTH CARE OF LEXINGTON, LLC
LIFELINE HOME HEALTH CARE OF RUSSELLVILLE, LLC
LIFELINE HOME HEALTH CARE OF SOMERSET, LLC
LIFELINE PRIVATE DUTY SERVICES OF KENTUCKY, LLC
LIFELINE HOME HEALTH CARE OF FULTON, LLC
VIRGINIA  HOMECARE, LLC
ARKANSAS HOMECARE OF HOT SPRINGS, LLC
SOUTHWEST ARKANSAS HOMECARE, LLC
ATHENS-LIMESTONE HOMECARE, LLC
CLAY COUNTY HOSPITAL HOMECARE, LLC
BOONE MEMORIAL HOMECARE, LLC
HOUSECALLS HOME HEALTH & HOSPICE, LLC
PRINCETON COMMUNITY HOMECARE, LLC
ST. MARY’S MEDICAL CENTER HOME HEALTH SERVICES, LLC
GEORGIA HOMECARE OF HARRIS, LLC
ACADIAN HOMECARE, L.L.C.
HOOD HOME HEALTH SERVICE, L.L.C.
LHCG-VIII, L.L.C.

 
 
- 5 -

--------------------------------------------------------------------------------

 
LHCG XII, L.L.C
LLC-I, L.L.C.
LLC-II, L.L.C.
LOUISIANA HOMECARE OF DELHI, L.L.C.
LOUISIANA HOMECARE OF MINDEN, L.L.C.
LOUISIANA HOMECARE OF MISS-LOU, L.L.C.
LOUISIANA HOMECARE OF SLIDELL, L.L.C.
LOUISIANA HOMECARE OF NORTH LOUISIANA, L.L.C.
LOUISIANA HOMECARE OF NORTHWEST LOUISIANA, L.L.C.
TRI-PARISH COMMUNITY HOMECARE, L.L.C.
RED RIVER HOMECARE, L.L.C.
TEXAS HEALTH CARE GROUP OF THE GOLDEN TRIANGLE, LLC
LHC HOMECARE, LLC, a Florida limited liability company
RICHARDSON MEDICAL CENTER HOMECARE, L.L.C.
GRANT MEMORIAL HOMECARE AND HOSPICE, LLC
LHC HOMECARE OF GEORGIA, LLC
OHIO HOMECARE, LLC
LHC HOMECARE OF WEST VIRGINIA, LLC
LHCG XXIX, LLC
LHCG XIX, LLC
LHCG XXIII, LLC
LIFELINE ROCKCASTLE HOME HEALTH, LLC
LOUISIANA HOMECARE OF KENNER, L.L.C.
LOUISIANA HOMECARE OF LUTCHER, L.L.C.

 
 
- 6 -

--------------------------------------------------------------------------------

 
LOUISIANA HOMECARE OF RACELAND, L.L.C.
LOUISIANA HOME HEALTH OF HAMMOND, L.L.C.
LOUISIANA HOME HEALTH OF HOUMA, L.L.C.
MEDICAL CENTER HOME HEALTH, LLC
MARYLAND HEALTH CARE GROUP, LLC
WASHINGTON HEALTH CARE GROUP, LLC
WASHINGTON HOMECARE AND HOSPICE OF CENTRAL BASIN, LLC
WEST VIRGINIA HOMECARE, LLC
WEST TENNESSEE HOMECARE, LLC
CMC HOME HEALTH AND HOSPICE, LLC
KENTUCKY HOMECARE OF HENDERSON, LLC
LOUISIANA EXTENDED CARE HOSPITAL OF KENNER, LLC
SOUTHEAST LOUISIANA HOMECARE, LLC
EAST ALABAMA MEDICAL CENTER HOMECARE, LLC
FAYETTE MEDICAL CENTER HOMECARE, LLC
THREE RIVERS HOMECARE, LLC
COOSA VALLEY HOMECARE, LLC
TWIN LAKES HOME HEALTH AGENCY, LLC
PRESTON MEMORIAL HOMECARE, LLC
WOODS HOME HEALTH, LLC
HMC HOME HEALTH, LLC
MARION REGIONAL HOMECARE, LLC
CAPE FEAR VALLEY HOMECARE AND HOSPICE, LLC
BAPTIST HOME HEALTH, LLC

 
 
- 7 -

--------------------------------------------------------------------------------

 
CRAIG GENERAL HOME HEALTH, LLC
LHCG XVIII, LLC
    LHCG XXXIII, LLC     LHCG XXVI, LLC     LHCG XXVII, LLC     LOUISIANA
HOMECARE OF GREATER NEW ORLEANS, LLC     LOUISIANA HOMECARE OF PLAQUEMINE, LLC
    PENNSYLVANIA HEALTH CARE GROUP HOLDINGS, LLC
RIVER WEST HOME CARE, LLC
 


 
 
- 8 -

--------------------------------------------------------------------------------

 
Schedule 6
 
Designated Fee Account
 


 
Bank Name: Capital One, National Association
 
Account Name: LHC Group, Inc
 
Account number: 8641099999
 
ABA number: 065000090

 
 
 

--------------------------------------------------------------------------------

 

Schedule 11.3
 
Litigation
 
 
On May 12, 2010, the Borrower received a letter from the United States Senate
Finance Committee in response to an April 26, 2010 article in The Wall Street
Journal  entitled “Home Care Yields Medicare Bounty.” The letter from the Senate
Finance Committee asked the Borrower to provide documents and data related
to the issues referenced in The Wall Street Journal article. On June 25, 2010,
the Borrower completed its response to the Senate Finance Committee’s letter. On
October 3, 2011, the Senate Finance Committee issued a report with its findings.
At this time, the Borrower is unable to predict whether any further actions will
result from this matter.
 
On July 16, 2010, the Borrower received a subpoena from the Securities and
Exchange Commission (“SEC”) that included a request for documents related to the
Borrower’s participation in the Medicare Home Health Prospective Payment System,
as well as the documents and information produced in response to the Senate
Finance Committee’s investigation set forth above. The Borrower produced the
documents requested by the initial subpoena, produced additional documents
requested by the SEC as part of its review, and continues to cooperate with the
SEC’s review. The Borrower cannot predict the outcome or effect of this
investigation, if any, on the Borrower’s business.
 
On October 17, 2011, the Borrower received a subpoena from the Department of
Health and Human Services Office of Inspector General (the “OIG”). The subpoena
requests documents related to our agencies in Oregon, Washington and Idaho. The
Borrower will produce the requested documents and will cooperate with the OIG’s
review in this matter. The Borrower cannot predict the outcome or effect of this
review, if any, on the Borrower’s business.
 
On June 13, 2012, a putative shareholder securities class action was filed
against the Borrower and its Chairman/CEO in the United States District Court
for the Western District of Louisiana, styled City of Omaha Police & Fire
Retirement System v. LHC Group, Inc., et al. , Case
No. 6:12-cv-01609-RFD-CMH. The action was filed on behalf of LHC shareholders
who purchased shares between July 30, 2008 and October 26, 2011. Plaintiff
generally alleges that the defendants caused false and misleading statements to
be issued in violation of Section 10(b) of the Securities Exchange Act of 1934
(“Exchange Act”) and Rule 10b-5 promulgated thereunder and that the Borrower’s
Chairman/CEO is a control person under Section 20(a) of the Exchange Act. The
Borrower believes these claims are without merit and intends to defend this
lawsuit vigorously. The Borrower cannot predict the outcome or effect of this
lawsuit, if any, on the Borrower’s business.
 
 

--------------------------------------------------------------------------------

 
Schedule 12.18
 
 
Post-Closing Obligations
 
 
Within sixty (60) days after the closing date of this Agreement, the Borrower
shall (i) deliver to Agent a good standing certificate from the Secretary of
State of the State of Tennessee for each of the following Guarantors: (a)
Lifeline Home Health Care of Springfield, LLC, (b) Lifeline of West Tennessee,
LLC, (c) Medical Center Home Health, LLC, (d) Tennessee Health Care Group, LLC,
and (e) Woods Home Health, LLC; and (ii) use reasonable efforts to deliver the
consent of the applicable governing board or management of the following
Guarantors to enter into the Guaranty: (a) Athens-Limestone HomeCare, LLC, (b)
Hood Home Health Service, LLC, (c) Louisiana HomeCare of Miss-Lou, LLC, (d)
Louisiana HomeCare of Slidell, LLC, (e) Richardson Medical Center HomeCare, LLC,
and (f) LHCG XII, LLC.

 
 
- 1 -

--------------------------------------------------------------------------------

 
Schedule 13.4
 
Encumbrances

 

 
Name
Jurisdiction
Secured Party
File Number and Date
Description
           
1.
LHC Group, Inc.
Delaware, State
Banc of America Leasing & Capital, LLC
20081837432 filed on 5/29/08
Financing statement covering four (4) Panasonic Copiers DP-3030
2.
LHC Group, Inc.
Delaware, State
Banc of America Leasing & Capital, LLC
20083742622 filed on 11/7/08
Financing Statement covering three (3) Panasonic Copiers DP-3030
3.
LHC Group, Inc.
Delaware, State
Banc of America Leasing & Capital, LLC
20084331169 filed on 12/31/08
Financing Statement covering one (1) Panasonic Copier DP-3030
4.
Alabama Health Care Group, LLC
Alabama, State
Capital One NA, as agent
08-0424795 filed on 6/17/08
Financing Statement covering all “Security” in Thomas Home Health LLC dba Thomas
Home Health
5
Alabama Health Care Group, LLC
Alabama, State
Capital One NA, as agent
08-0424805 filed on 6/17/08
Financing Statement covering all “Security” in Mizell Memorial HomeCare dba LHC
HomeCare of South Alabama
6.
Alabama Health Care Group, LLC
Alabama, State
Capital One NA, as agent
08-0424811 filed on 6/17/08
Financing Statement covering all “Security” in Medical Centers HomeCare, LLC dba
Medical Centers HomeCare
7.
Alabama Health Care Group, LLC
Alabama, State
Capital One NA, as agent
08-0424828 filed on 6/17/08
Financing Statement covering all “Security” in HGA Homecare, LLC dba HGA
HomeCare of Huntsville
8.
Alabama Health Care Group, LLC
Alabama, State
Capital One NA, as agent
08-0561138 filed on 8/18/08
Financing Statement covering all “Security” in Infirmary Home Health Agency,
Inc.



 
 
- 1 -

--------------------------------------------------------------------------------

 
Schedule 13.5
 
Existing Indebtedness
 


 
None.


 
 
 

--------------------------------------------------------------------------------

 
Schedule 13.6
 
 
Investments
 


 
Ownership interest in such entities listed on Schedule 1.1(a) and
Schedule 1.1(b)
 
 

--------------------------------------------------------------------------------

 
Schedule 13.8
 
Transactions with Affiliates
 
 
When LHC Group, Inc. (“Borrower”) enters into a Management Services Agreement
with a Subsidiary of the Borrower, Borrower provides general management
services, including, but not limited to: billing, coding, collections,
disbursing of funds, preparing and filing all federal and state regulatory
filings, developing operational policies regarding personnel and patients,
assisting in negotiating third party contracts, providing and maintaining
clinical and financial software and records, providing and maintaining necessary
insurance and providing marketing and advertising.  Additionally, Borrower
provides all necessary personnel for day-to-day operations, performs all related
human resource functions, and pays all related expenses of personnel, which
includes salaries and wages, benefits, workers’ compensation insurance costs,
and payroll-related taxes and required employer contributions and reimbursement
for reasonable and necessary business expenses.
 
 
In consideration, the Subsidiary of the Borrower pays a management fee to
Borrower equal to Borrower’s direct costs of providing the above management
services each month.  Borrower’s direct costs are all expenses incurred in
providing the management services, including: (i)  Borrower’s actual
expenditures for such Subsidiary’s administrator and other company personnel and
expenses, including, without limitation:  salaries and wages, benefits, workers’
compensation insurance costs, payroll-related taxes, other required employer
contributions, leases of space and equipment, travel, supplies, utilities,
telephone, legal, marketing, advertising equipment, supplies, taxes, insurance,
and other costs customarily incurred by home health agencies; and (ii)
Borrower’s functional allocation of home office costs according to Medicare
principles of cost allocation for payroll, salaries and benefits administration,
accounts payable, billing, marketing and business development personnel, travel
expense, direction of such Subsidiary’s operations, and quality assurance and
performance improvement.
 


 


 


 